Name: Commission Directive 76/907/EEC of 14 July 1976 adapting to technical progress the Council Directive of 27 June 1967 concerning the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: marketing;  deterioration of the environment;  European Union law
 Date Published: 1976-12-30

 Avis juridique important|31976L0907Commission Directive 76/907/EEC of 14 July 1976 adapting to technical progress the Council Directive of 27 June 1967 concerning the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 360 , 30/12/1976 P. 0001 - 0424 Finnish special edition: Chapter 13 Volume 6 P. 0003 Greek special edition: Chapter 13 Volume 5 P. 0003 Swedish special edition: Chapter 13 Volume 6 P. 0003 Spanish special edition: Chapter 13 Volume 6 P. 0003 Portuguese special edition Chapter 13 Volume 6 P. 0003 ++++ ( 1 ) OJ No 196 , 16 . 8 . 1967 , p . 1 . ( 2 ) OJ No 183 , 14 . 7 . 1975 , p . 22 . COMMISSION DIRECTIVE of 14 July 1976 adapting to technical progress the Council Directive of 27 June 1967 concerning the approximation of the laws , regulations and administrative provisions relating to the classification , packaging and labelling of dangerous substances ( 76/907/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Council Directive amending the Directive of 27 June 1967 concerning the approximation of the laws , regulations and administrative provisions relating to the classification , packaging and labelling of dangerous substances ( 1 ) , as last amended by the Directive of 24 June 1975 ( 2 ) , and in particular Articles 8a , 8b and 8c thereof , Whereas Annex I to the Directive of 27 June 1967 contains a list of dangerous substances classified by the atomic number of the element most characteristic of their properties , together with the methods for labelling each substance ( symbol , indication of the risks and safety advice ) ; Whereas examination of the list of dangerous substances has shown that it needs to be adapted in the light of the latest scientific and technical knowledge ; whereas a considerable number of new dangerous substances have been placed on the market in the past years ; Whereas it is therefore advisable to replace that Annex by a new Annex I ; Whereas Annexes III and IV to the Directive of 27 June 1967 contain indications of the special risks ( phrases R ) and safety advice ( phrases S ) , which proved too numerous to be shown on the label ; whereas it is therefore necessary to reduce their number without diminishing the effectiveness and the principal purpose of labelling ; whereas in these circumtances it is advisable to replace those Annexes by new Annexes III and IV ; Whereas , in order not to overburden the label with inscriptions , provisions should be made for the possibility of combining R and S phrases ; Whereas the provisions of this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in Dangerous Substances and Preparations , HAS ADOPTED THIS DIRECTIVE : Article 1 Annexes I , III and IV to the Council Directive of 27 June 1967 concerning the approximation of the laws , regulations and administrative provisions relating to the classification ; packaging and labelling of dangerous substances , shall be replaced by the Annexes to this Directive . Article 2 Before 1 May 1977 , the Member States shall adopt and publish the provisions necessary to comply with this Directive and shall inform the Commission immediately thereof . Such provisions shall take effect on 1 july 1977 . Article 3 This Directive is addressed to the Member States . Done at Brussels , 14 July 1976 . For the Commission Finn GUNDELACH Member of the Commission BILAG I Liste over farlige stoffer ordnet efter atomtallet for den bestanddel , der er mest karakteristisk for stoffernes egenskaber ANLAGE I Liste der gefaehrlichen Stoffe , geordnet nach der Ordnungszahl des Elements , das fuer ihre Eigenschaften charakteristisch ist ANNEX I List of dangerous substances classified in the order of the atomic number of the element most characteristic of their properties ANNEXE I Liste des substances dangereuses classÃ ©es en fonction du numÃ ©ro atomique de l'Ã ©lÃ ©ment le plus caractÃ ©ristique de leurs propriÃ ©tÃ ©s ALLEGATO I Elenco delle sostanze pericolose classificate in base al numero atomico dell'elemento piÃ ¹ caratteristico delle loro proprietÃ BIJLAGE I Lijst gevaarlijke stoffen gerangschikt volgens het atoomnummer van het element dat het meest karakteristiek is voor de eigenschappen van de stof FOREWORD In Annex I the substances are classified according to the atomic number of the element which is most characteristic of their properties . Organic substances , because of their variety , have been placed in separate classes in the usual way . Tables A and B illustrate the system by which Annex I is compiled . To enable Annex I to be periodically updated without being substantially altered , the numbering of the substances has been revised . It is based on the use of a digit sequence of the type : ABC _ RST _ VW _ Y , where ABC is either the atomic number of the most characteristic chemical element preceded by one or two noughts to make up the sub-sequence , or the usual classification number adopted for organic substances ; RST is the consecutive number of the substances referred to in the sub-sequence ABC ; VW represents one of the forms in which the substance thus defined is produced or placed on the market ; Y is the check-digit for the whole of the preceding sequence calculated according to the ISBN ( International Standard Book Number ) method . ABC _ RST _ VW _ Y Example : No 017 - 005 - 00 - 9 These numbers are placed to the right of the name of each substance ; to the left is the chemical abstract service number ( CAS ) which assists in the identification of the substance . The following information concerning classification and labelling is given : ( a ) the symbol ( s ) , if allocated , and indication ( s ) of danger which have been assigned to the substance in accordance with Annex II ( see Article 6 ( 2 ) ( c ) ) ; ( b ) a series of digits preceded by the letter R indicating the nature of special risks , in accordance with Annex III ( see Article 6 ( 2 ) ( d ) ) ; ( c ) a series of digits preceded by the letter S indicating the recommended safety precautons , in accordance with Annex IV ( see Article 6 ( 3 ) ) . The digits following the letters R and S are separated either by a dash or by an oblique stroke , the significance of which is as follows : dash : separate statement concerning special risks ( R ) or recommended safety precautions ( S ) ; oblique stroke : possibility of combined statement , in a single sentence , of the special risks ( R ) or recommended safety precautions ( S ) . The combined statements of special risks ( R ) are set out in Annex III and those on recommended safety precautions ( S ) in Annex IV . Furthermore , in an effort to keep as short as possible the wording used to describe the substances in Annex I , some general notes have been included , the explanations of which are given below : Note A : The name of the substance must appear on the label in the form of one of the designations given in Annex I to this Directive ( see Article 6 ( 2 ) ( a ) ) . In Annex I , use is sometimes made of a general designation such as : " ... compounds " or " ... salts " . In this case , the manufacturer or any other person who markets such as substance is required to state on the label correct chemical name : Example : for BeCl2 : beryllium chloride Note B : Some substance ( acids , bases , etc . ) are placed on the market in aqueous solutions at various concentrations and therefore require different labelling , since the hazards vary . In Annex I , a general designation of the following type is used : " ... % nitric acid " . In this case the manufacturer or any other person who markets such a substance must state the percentage concentration of the solution on the label . Example : 45 % nitric acid Unless otherwise stated , it is assumed that the percentage concentration is calculated on a weight / weight basis . The use of other data ( e.g . specific gravity , degrees BaumÃ © ) or descriptive phrases ( e.g . fuming or glacial ) is permissible . Note C : Some organic substances may be marketed either in a specific isomeric form or as a mixture of several isomers . In Annex I , a general designation of the following type is sometimes used : " Xylene " In this case the manufacturer or any other person who markets such a substance must state on the label whether the substance is a specific isomer ( a ) or a mixture of isomers ( b ) . Examples : ( a ) ortho-Xylene ( b ) Xylene ( mixture of isomers ) . General remark For certain substances in Annex I , where general terms such as " Compounds of ... " or " Salts of ... " are used , there are several possibilities for classification . In these cases , classification is to be carried out according to Article 3 of the Directive , i.e . according to the greatest degree of hazard . Tabel A _ Tabelle A _ Table A _ Table A _ Tabella A _ Tafel A Liste over grundstoffer , ordnet efter deres atomvaegt ( Z ) Liste der chemischen Elemente , geordnet nach der Ordnungszahl ( Z ) List of chemical elements classified according to their atomic number ( Z ) Liste des Ã ©lÃ ©ments chimiques classÃ ©s selon leur numÃ ©ro atomique ( Z ) Elenco degli elementi chimici classificati secondo il loro numero atomico ( Z ) Lijst van chemische elementen , gerangschikt naar atoomgewicht ( Z ) Z * Symb * Da * D * E * F * I * N 1 * H * Hydrogen * Wasserstoff * Hydrogen * Hydrogene * Idrogeno * Waterstof 2 * He * Helium * Helium * Helium * HÃ ©lium * Elio * Helium 3 * Li * Lithium * Lithium * Lithium * Lithium * Litio * Lithium 4 * Be * Beryllium * Beryllium * Beryllium * BÃ ©ryllium * Berillio * Beryllium * * * * * ( Glucinium ) 5 * B * Bor * Bor * Boron * Bore * Boro * Boor 6 * C * Carbon ( Kulstof ) * Kohlenstoff * Carbon * Carbone * Carbonio * Koolstof 7 * N * Nitrogen * Stickstoff * Nitrogen * Azote * Azoto * Stikstof 8 * O * Oxygen ( IIt ) * Sauerstoff * Oxygen * Oxygene * Ossigeno * Zuurstof 9 * F * Fluor * Fluor * Fluorine * Fluor * Fluoro * Fluor 10 * Ne * Neon * Neon * Neon * NÃ ©on * Neon * Neon 11 * Na * Natrium * Natrium * Sodium * Sodium * Sodio * Natrium 12 * Mg * Magnesium * Magnesium * Magnesium * MagnÃ ©sium * Magnesio * Magnesium 13 * Al * Aluminium * Aluminium * Aluminium * Aluminium * Alluminio * Alluminium 14 * Si * Silicium * Silicium * Silicon * Silicium * Silicio * Silicium 15 * P * Phosphor * Phosphor * Phosphorus * Phosphore * Fosforo * Fosfor 16 * S * Svovl * Schwefel * Sulphur * Soufre * Zolfo * Zwavel 17 * Cl * Chlor * Chlor * Chlorine * Chlore * Cloro * Chloor 18 * A * Argon * Argon * Argon * Argon * Argon * Argon 19 * K * Kalium * Kalium * Potassium * Potassium * Potassio * Kalium 20 * Ca * Calcium * Calcium * Calcium * Calcium * Calcio * Calcium 21 * Sc * Scandium * Scandium * Scandium * Scandium * Scandio * Scandium 22 * Ti * Titan * Titan * Titanium * Titane * Titanio * Titaan 23 * V * Vanadium * Vanadium * Vanadium * Vanadium * Vanadio * Vanadium 24 * Cr * Chrom * Chrom * Chromium * Chrome * Cromo * Chroom 25 * Mn * Mangan * Mangan * Manganese * Manganese * Manganese * Mangaan 26 * Fe * Jern * Eisen * Iron * Fer * Ferro * Ijzer 27 * Co * Cobalt * Kobalt * Cobalt * Cobalt * Cobalto * Kobalt 28 * Ni * Nikkel * Nickel * Nickel * Nickel * Nickel * Nikkel 29 * Cu * Kobber * Kupfer * Copper * Cuivre * Rame * Koper 30 * Zn * Zink * Zink * Zinc * Zinc * Zinco * Zink 31 * Ga * Gallium * Gallium * Gallium * Gallium * Gallio * Gallium 32 * Ge * Germanium * Germanium * Germanium * Germanium * Germanio * Germanium 33 * As * Arsen * Arsen * Arsenic * Arsenic * Arsenico * Arseen 34 * Se * Selen * Selen * Selenium * SÃ ©lÃ ©nium * Selenio * Selenium 35 * Br * Brom * Brom * Bromine * Brome * Bromo * Broom 36 * Kr * Krypton * Krypton * Krypton * Krypton * Cripto * Krypton 37 * Rb * Rubidium * Rubidium * Rubidium * Rubidium * Rubidio * Rubidium 38 * Sr * Strontium * Strontium * Strontium * Strontium * Stronzio * Strontium 39 * Y * Yttrium * Yttrium * Yttrium * Yttrium * Itrio * Yttrium 40 * Zr * Zirconium * Zirkon * Zirconium * Zirconium * Zirconio * Zirconium 41 * Nb * Niobium * Niob * Niobium * Niobium * Niobio * Niobium 42 * Mo * Molybdaen * Molybdaan * Molybdenum * MolybdÃ ¨ne * Molibdeno * Molybdeen 43 * Te * Technetium * Technetium * Technetium * * Tecnetio * Technetium 44 * Ru * Ruthenium * Ruthenium * Ruthenium * RuthÃ ©nium * Rutenio * Ruthenium 45 * Rh * Rhodium * Rhodium * Rhodium * Rhodium * Rodio * Rodium 46 * Pd * Palladium * Palladium * Palladium * Palladium * Palladio * Palladium 47 * Ag * Solv * Silber * Silver * Argent * Argento * Zilver 48 * Cd * Cadmium * Cadmium * Cadmium * Cadmium * Cadmio * Cadmium 49 * In * Indium * Indium * Indium * Indium * Indio * Indium 50 * Sn * Tin * Zinn * Tin * EÃ §tain * Stagno * Tin 51 * Sb * Antimon * Antimon * Antimony * Antimoine * Antimonio * Antimoon 52 * Te * Tellur * Tellur * Tellurium * Tellure * Tellurio * Telluur 53 * I * Iod * Jod * Iodine * Iode * Iodio * Jood 54 * Xe * Xenon * Xenon * Xenon * XÃ ©non * Xeno * Xenon 55 * Cs * Caesium * Caesium * Cesium * CÃ ©sium * Cesio * Cesium 56 * Ba * Barium * Barium * Barium * Baryum Bario * Barium 57 * La * Lanthan * Lanthan * Lanthanum * Lanthane * Lantanio * Lanthaan 58 * Ce * Cerium * Cer * Cerium * CÃ ©rium * Cerio * Cerium 59 * Pr * Praseodym * Praseodym * Praseodymium * Praseodyme * Praseodimio * Praseodymium 60 * Nd * Neodym * Neodym * Neodymium * NÃ ©odyme * Neodimio * Neodymium 61 * Pm * Promethium * Promethium * Promethium * PromÃ ©thium * Promezio * Promethium 62 * Sm * Samarium * Samarium * Samarium * Samarium * Samario * Samarium 63 * Eu * Europium * Europium * Europium * Europium * Europio * Europium 64 * Gd * Gandolinium * Gandolinium * Gandolinium * Gandolinium * Gadolinio * Gandolinium 65 * Tb * Terbium * Terbium * Terbium * Terbium * Terbio * Terbium 66 * Dy * Dysprosium * Dysprosium * Dysprosium * Dysprosium * Disprosio * Dysprosium 67 * Ho * Holmium * Holmium * Holmium * Holmium * Olmio * Holmium 68 * Er * Erbium * Erbium * Erbium * Erbium * Erbio * Erbium 69 * Tm * Thulium * Thulium * Thulium * Thulium * Tulio * Thulium 70 * Yb * Ytterbium * Ytterbium * Ytterbium * Ytterbium * Itterbio * Ytterbium 71 * Lu * Lutetium * Lutetium * Lutetium * LutÃ ©tium * Lutezio * Lutetium 72 * Hf * Hafnium * Hafnium * Hafnium * Hafnium * Afnio * Hafnium 73 * Ta * Tantal * Tantal * Tantalum * Tantale * Tantalio * Tantaal 74 * W * Wolfram * Wolfram * Tungsten * TungstÃ ©ne * Tungsteno * Wolfram 75 * Re * Rhenium * Rhenium * Rhenium * RhÃ ©nium * Renio * Renium 76 * Os * Osmium * Osmium * Osmium * Osmium * Osmio * Osmium 77 * Ir * Iridium * Iridium * Iridium * Iridium * Iridio * Iridium 78 * Pt * Platin * Platin * Platinium * Platine * Platino * Platinum 79 * Au * Guld * Gold * Gold * Or * Oro * Goud 80 * Hg * Kviksoelv * Quecksilber * Mercury * Mercure * Mercurio * Kwik 81 * TI * Thallium * Thallium * Thallium * Thallium * Tallio * Thallium 82 * Pb * Bly * Blei * Lead * Plomb * Piombo * Lood 83 * Bi * Bismuth * Wismuth * Bismuth * Bismuth * Bismuto * Bismuth 84 * Po * Polonium * Polonium Polonium * Polonium * Polonio * Polonium 85 * At * Astat * Astat * Astatine * Astate * Astato * Astaat 86 * Fr * Francium * Francium * Francium * Francium * Francio * Francium 88 * Ra * Radium * Radium * Radium * Radium * Radio * Radium 89 * Ac * Actinium * Actinium * Actinium * Actinium * Attinio * Actinium 90 * Th * Thorium * Thorium * Thorium * Thorium * Torio * Thorium 91 * Pa * Protactinium * Protactinium * Protactinium * Protactinium * Protattinio * Protactinium 92 * U * Uran * Uran * Uranium * Uranium * Uranio * Uranium 93 * Np * Neptunium * Neptunium * Neptunium * Neptunium * Nepttunio * Neptunium 94 * Pu * Plutonium * Plutonium * Plutonium * Plutonium * Plutonio * Plutonium 95 * Am * Americium * Americium * Americium * AmÃ ©ricium Americio * Americium 96 * Cm * Curium * Curium * Curium * Curium * Curio * Curium 97 * Bk * Berkelium * Berkelium * Berkelium * BerkÃ ©lium * Berkelio * Berkelium 98 * Cf * Californium * Californium * Californium * Californium * Californio * Carlifornium 99 * Es * Einsteinium * Einsteinium * Einsteinium * Einsteinium * Einsteinio * Einsteinium 100 * Fm * Fermium * Fermium * Fermium * Fremium * Fermio Fermium 101 * Md * Mendelevium * Mendelevium * Mendelevium * MendÃ ©lÃ ©vium * Mendelevio * Mendelevium 102 * No * Nobelium * Nobelium * Nobelium * NobÃ ©lium * Nobelio * Nobelium 103 * Lw * Lawrentium * Lawrentium * Lawrencium * Lawrentium * Lawrencio * Laurentium Table B _ Tabelle B _ Table B _ Table B _ Tabella B _ Tafel B Saerlig inddeling af organiske stoffer Spezielle Anordnung fuer die organischen Stoffe Special classification for organic substances Classification particuliÃ ¨re aux substances organiques Classificazione speciale per le sostanze organiche Speciale indeling voor de organische stoffen 601 Carbonhydrider ( kulbrinter ) Kohlenwasserstoffe Hydrocarbons Hydrocarbures Idrocarburi Koolwaterstoffen 602 Halogensubstituerede carbonhydrider Halogen-Kohlenwasserstoffe Halogenated hydrocarbons DÃ ©rivÃ ©s halogÃ ©nÃ ©s des hydrocarbures Derivati alogenati degli idrocarburi Gehalogeneerde koolwaterstoffen 603 Alkoholer og deres derivater Alkohole und ihre Derivate Alkohols and their derivatives Alcools et dÃ ©rivÃ ©s Alcoli e derivati Alcoholen en derivaten 604 Phenoler og deres derivater Phenole und ihre Derivate Phenols and their deerivatives PhÃ ©nols et dÃ ©rivÃ ©s Fenoli e derivati Phenolen en derivaten 605 Aldehyder og deres derivater Aldehyde und ihre Derivate Aldehydes and their derivatives AldÃ © hydes et dÃ ©rivÃ ©s Aldeidi e derivati Aldehyden en derivaten 606 Ketoner og deres derivater Ketone und ihre Derivate Ketones and their derivatives CÃ ©tones et dÃ ©rivÃ ©s Chetoni e derivati Ketonen en derivaten 607 Organiske syrer og deres derivater Organische Saeuren und ihre Derivate Organic acids and their derivatives Acides organiques et dÃ ©rivÃ ©s Acidi organici e derivati Organische zuren en derivaten 608 Nitriler Nitrile Nitriles Nitriles Nitrili Nitrillen 609 Nitroforbindelser Nitroverbindungen Nitro compounds DÃ ©rivÃ ©s nitrÃ ©s Nitroderivati Nitroverbindingen 610 Chlornitroforbindelser ChlornitroverbindungenChloronitro compounds DÃ ©rivÃ ©s chloronitrÃ ©s Cloronitro derivati Chloor-nitroverbindingen 611 Azoxy - og azoforbindelser Azoxy - und Azoverbindungen Azoxy and azo compounds DÃ ©rivÃ ©s azoxy et azoiques Azossi - e azoderivati Azoxy - en azoverbindingen 612 Aminer Aminoverbindungen Amine compounds DÃ ©rivÃ ©s aminÃ ©s Aminoderivati Aminoverbindingen 613 Heterocykliske baser og deres derivater Heterocylische Basen und ihre Derivate Heterocyclic bases and their derivatives Bases hÃ ©tÃ ©rocycliques et dÃ ©rivÃ ©s Basi eterocicliche e derivati Heterocyclische basen en hun derivaten 614 Glycosider og Alkaloider Glycoside und Alkaloide Glycosides and alkaloids Glucosides et alcaloides Glucosidi e alcaloidi Glycosiden en alkaloiden 615 Cyanater og isocyanater Cyanate und Isocyanate Cynates and isocyanates Cyanates et isocyanates Cianati e isocianati Cyanaten en isocyanaten 616 Amider og deres derivater Amide und ihre Derivate Amides and their derivatives Amides et dÃ ©rivÃ ©s Amidi e derivati Amiden en derivaten 617 Organiske Peroxider Organische Peroxide Organic peroxides Peroxydes organiques Perossidi organici Organische peroxiden 650 Diverse stoffer Verschiedene Stoffe Miscellaneous substances Substances diverses Sostanze diverse Diversen . Cas No 13-33-74-0 * * No 001-001-00-9 H2 Hydrogen ( brint ) Figure : See JO No 76/907/EEC Cas No 16853-85-3 * * No 001-002-00-4 LiAlH4 Lithiumaluminiumhydrid Figure : See JO No 76/907/EEC Cas No 7646-69-7 * * No 001-003-00-X NaH Natriumhydrid Figure : See JO No 76/907/EEC Cas No 7789-78-8 * * No 001-004-00-5 CaH2 Calciumhydrid Figure : See JO No 76/907/EEC Cas No * * No 003-001-00-4 Li Lithium Figure : See JO No 76/907/EEC Cas No 7440-41-7 * * 004-001-00-7 Be Beryllium Figure : See JO No 76/907/EEC Cas No * * No 004-002-00-2 Nota A Berylliumforbindelser med undtagelse af Figure : See JO No 76/907/EEC Cas No 7637-07-2 * * No 005-001-00-X BF3 Bortrifluorid Figure : See JO No 76/907/EEC Cas No 10294-34-5 * * No 005-002-00-5 BCI3 Bortrichlorid Figure : See JO No 76/907/EEC Cas No * * No 005-003-00-0 BBr3 Bortribromid Figure : See JO No 76/907/EEC Cas No 630-08-0 * * No 006-001-00-2 CO Carbonmonoxid ( Kulmonoxid , kulilte ) Figure : See JO No 76/907/EEC Cas No 75-44-5 * * No 006-002-00-8 COCI2 Carbonylchlorid , ( fosgen ) Figure : See JO No 76/907/EEC Cas No 75-15-0 * * No 006-003-00-3 CS2 Carbondisulfid ( svovlkulstof ) Figure : See JO No 76/907/EEC Cas No 75-20-7 * * No 006-004-00-9 CaC2 Calciumcarbid ( karbid ) Figure : See No 76/907/EEC Cas No 137-26-8 * * No 006-005-00-4 Formule : See JO No 76/907/EEC thiram , Tetramethylthiuramdisulfid Figure : See JO No 76/907/EEC Cas No 74-90-8 * * No 006-006-00-X HCN Hydrogencyanid ( cyanbrinte , blasyre ) Figure : See JO No 76/907/EEC Cas No * * No 006-007-00-5 Nota A Salte af hydrogencyanid med undtagelse af komplekse salte som cyanofenat ( II ) og ( III ) og kviksolv ( II ) oxideyanid Figure : See JO No 76/907/EEC Cas No 86-88-4 * * No 006-008-00-0 Formule : See JO No 76/907/EEC antu , 1 Napthylthiourinstof Figure : See JO No 76/907/EEC Cas No 119-38-0 * * No 006-009-00-6 Formule : See JO No 76/907/EEC Isolan ( ikke anerkendt af ISO ) 1-Isopropyl-3-methylpyrazolyl - ( 5 ) -N,N-dimethylcarbamat Figure : See JO No 76/907/EEC Cas No 122-15-6 * * No 006-010-00-1 Formule : See JO No 76/907/EEC Dimetan ( ikke anerkendt af ISO ) 5,5-Dimethyl-3-oxo-1-cyclohexenyl-N,N-dimethylcarbamat Figure : See JO No 76/907/EEC Cas No 63-25-2 * * No 006-011-00-7 Formule : See JO No 76/907/EEC carbaryl, 1-Naphthyl-N-methylcarbamat Figure : See JO No 76/907/EEC Cas No * * No 006-012-00-2 Formule : See JO No 76/907/EEC ziram , Zink-bis( N,N-dimethyl-dithiocarbamat ) Figure : See JO No 76/907/EEC Cas No 137-42-8 * * No 006-013-00-8 Formule : See JO No 76/907/EEC metam-Na Natrium-N-methyldithiocarbamat Figure : See JO No 76/907/EEC Cas No 142-59-6 * * No 006-014-00-3 Formule : See JO No 76/907/EEC nabam , Dinatrium-N,N'-ethylen-bis - ( dithiocarbamat ) Figure : See JO No 76/907/EEC Cas No 330-54-1 * * No 006-015-00-9 Formule : See JO No 76/907/EEC diuron , N '- ( 3,4-Dichlorphenyl ) -N,N-dimethylurinstof Figure : See JO No 76/907/EEC Cas No 114-26-1 * * No 006-016-00-4 Formule : See JO No 76/907/EEC propoxur , 2-Isopropoxyphenyl-N-methylcarbamat Figure : See JO No 76/907/EEC Cas No 116-06-3 * * No 006-017-00-X Formule : See JO No 76/907/EEC aldicarb , 2-Methyl-2 - ( thiomethyl ) -propyliden-O - ( methylcarbamoyl ) -oxim Figure : See JO No 76/907/EEC Cas No 2032-59-9 * * No 006-018-00-5 Formule : See JO No 76/907/EEC aminocarb , 4-Dimethylaminophenyl-3-methyl-N-methylcarbamat Figure : See JO No 76/907/EEC Cas No * * No 006-019-00-0 Formule : See JO No 76/907/EEC diallat , S - ( 2,3-Dichlorallyl ) -N,N-diisopropylthiocarbamat Figure : See JO No 76/907/EEC Cas No * * No 006-020-00-6 Formule : See JO No 76/907/EEC barban , 4-Chlor-2-butynyl-N - ( 3-chlorphenyl ) -carbamat Figure : See JO No 76/907/EEC Cas No * * No 006-021-00-1 Formule : See JO No 76/907/EEC linuron , N '- ( 3,4-Dichlorphenyl ) -N-methylurinstof Figure : See JO No 76/907/EEC Cas No * * No 006-022-00-7 Figure : See JO no 76/907/EEC decarbofuran , 2,3-Dihydro-2-methyl-7-benzofuranyl-methylcarbamat Figure : See JO no 76/907/EEC Cas No * * No 006-023-00-2 Formule : See JO No 76/907/EEC mercaptodimethur ( ikke anerkendt af ISO ) 3,5-Dimethyl-4-methylthiophenyl-N-methylcarbamat Figure : See JO No 76/907/EEC Cas No * * No 006-024-00-8 Formule : See JO No 76/907/EEC proxan-Na Natrium-isopropyl-xanthogenat Figure : See JO No 76/907/EEC Cas No 584-79-2 * * No 006-025-00-3 Formule : See JO No 76/907/EEC allethrin ( more or less ) -3-Allyl-2-methyl-4-oxocyclopent-2-enyl - ( more or less ) - ( cis-og trans - ) chrysanthemum -monocarboxylat Figure : See JO No 76/907/EEC Cas No 1563-77-2 * * No 006-026-00-9 Formule : See JO No 76/907/EEC carbofuran , 2,3-Dihydro-2,2-dimethyl-7-benzofuranyl-methylcarbamat Figure : See JO no 76/907/EEC Cas No 2163-69-1 * * No 006-027-00-4 Formule : See JO No 76/907/EEC cycluron , 3-Cyclooctyl-1,1-dimethylurinstof Figure : See JO No 76/907/EEC Cas No 973-21-7 * * No 006-028-00-X Formule : See JO No 76/907/EEC dinobuton , 2 - ( 1-Methyl-n-propyl ) -4,6-dinitrophenyl -isopropylcarbonat Figure : See JO No 76/907/EEC Cas No * * No 006-029-00-5 Formule : See JO no 76/907/EEC dioxacarb , 2 - ( 1,3-Dioxolan-2-yl ) -phenyl-N-methylcarbamat Figure : See JO no 76/907/eec Cas No 759-94-4 * * No 006-030-00-0 Formule : See JO no 76/907/EEC EPTC , S-Ethyl-N,N-dipropylthiocarbamat Figure : See JO no 76/907/EEC Cas No * * No 006-031-00-6 Formule : See JO no 76/907/EEC formetanat , 3-Dimenthylaminomethlyleminophenyl-N-methylcarbamat Figure : See JO no 76/907/EEC Cas No * * No 006-032-00-1 Formule : See JO no 76/907/EEC monolinuron , N '- ( 4-Chlorphenyl ) -N-methoxy-N-methylurinstof Figure : See JO no 76/907/EEC Cas No 19937-59-8 * * No-006-033-00-7 Formule : See JO No 76/907/EEC metoxuron , N '- ( 3-Chlor-4-methoxyphenyl ) -N,N-dimethylurinstof Figure : See JO No 76/907/EEC Cas No 1114-71-2 * * No 006-034-00-2 Formule : See JO No 76/907/EECpebulat , S-Propyl-N-butyl-N-ethylthiocarbamat Figure : See JO No 76/907/EEC Cas No 23103-98-2 * * No 006-035-00-8 Formule : See JO No 76/907/EEC pirimicarb , 2-Dimethylamino-5,6-dimethylpyrimidin-4-yl -dimethylcarbamat Figure : See JO No 76/907/EEC Cas No * * No 006-036-00-3 Formule : See JO No 76/907/EEC benzthiazuron , N - ( 2-Benzothiazolyl ) -N'-methylurinstof Figure : See JO No 76/907/EEC Cas No * * No 006-037-00-9 Formule : See JO No 76/907/EEC promecarb , 3-Methyl-5-isopropylphenyl-N-methylcarbamat Figure : See JO No 76/907/EEC Cas No 95-06-7 * * No 006-038-00-4 Formule : See JO No 76/907/EEC sulfallat , 2-Chlorally-N,N-diethyldithiocarbamat Figure : See JO No 76/907/EEC Cas No 2303-17-5 * * No 006-039-00-X Formule : See JO No 76/907/EEC tri-allat , S-2,3,3-Trichlorallyl-N,N-di_isopropylthiocarbamat Figure : See JO No 76/907/EEC Cas No * * No 006-040-00-5 Formule : See JO No 76/907/EEC A . dimetilan 1-Dimethylcarbamoyl-3-methylpyrazol-5-yl -dimethyl carbamat , B . ( 3-Methyl-1H-pyrazol-5-yl ) -N,N-dimethylcarbamat Figure : See JO No 76/907/EEC Cas No 7664-41-7 * * No 007-001-00-5 Formule : See JO No 76/907/EEC Ammoniak vandfri Figure : See JO No 76/907/EEC Cas No * * No 007-001-01-2 Nota B Formule : See JO No 767907/EEC Ammoniakvand ... % Figure : See JO No 76/9077EEC Cas No * * No 007-001-02-X Nota B Formule : See JO No 76/907/EEC Ammoniakvand ... % Figure : See JO No 76/907/EEC 10102-44-0 ( 1 ) * No 007-002-00-0 Cas No 10544-72-6 ( 2 ) NO2 ( 1 ) N2O4 ( 2 ) Nitrogendioxid ( 1 ) Dinitrogentetraoxid ( 2 ) Figure : See JO No 76/907/EEC Cas No 999-81-5 ( CT ) * * No 007-003-00-6 Nota A Formule : See JO No 76/907/EEC chlormequat - 2-Chlorethyltrimethylammonium Figure : See JO No 76/907/EEC4 Cas No 7697-37-2 * * No 007-004-00-1 Nota B HNO3 conc > 70 % Salpetersyre ... % Figure : See JO No 76/907/EEC Cas No * * No 007-004-01-9 Nota B HNO3 20 % * conc * 70 % Salpetersyre ... % Figure : See JO No 76/907/EEC Cas No * * No 007-005-00-7 Nota B Formule : See JO No 76/907/EEC Blanding af salpetersyre og svovlsyre med ... % HNO3 Figure : See JO No 76/907/EEC Cas No 109-95-5 * * No 007-006-00-2 C2H5 O NO Ethylnitrit Figure : See JO No 76/907/EEC Cas No * * No 007-007-00-8 C2H5 O NO2 Ethylnitrat Figure : See JO No 76/907/EEC Cas No 302-01-2 * * No 007-008-00-3 NH2_NH2 Hydrazin Figure : See JO No 76/907/EEC Cas No * * No 007-008-01-0 Nota B NH2_NH2_15 % * conc * 64 % Hydrazinoploesning ... % Figure : See JO No 76/907/EEC Cas No 7782-44-7 * * No 008-001-00-8 O2 Oxygen , flydende ( Flydende ilt ) Figure : See JO No 76/907/EEC Cas No * * No 008-002-00-3 Flydende luft Figure : See JO No 76/907/EEC Cas No 7722-84-1 * * No 008-003-00-9 Nota B H2O2 conc > 60 % Hydrogenperoxideploesning ... % ( brintoverilte ) Figure : See JO No 76/907/EEC Cas No * * No 008-003-01-6 Nota B H2O2 20 % * conc * 60 % Hydrogenperoxidoploesning ... % ( brintoverilte ) Figure : See JO No 76/907/EEC Cas No 7782-41-4 * * No 009-001-00-0 F2 Fluor Figure : See JO No 76/907/EEC Cas No 32057-09-3 * * No 009-002-00-6 ( HF )n Hydrogenfluorid , vandfri Figure : See JO No 76/907/EEC Cas No 7664-39-3 * * No 009-003-00-1 Nota B HF Hydrogenfluorid , oploesning ( flussyre ) ... % Figure : See JO No 76/907/EEC Cas No 7681-49-4 * * No 009-004-00-7 NaF Natriumfluorid Figure : See JO No 76/907/EEC Cas No 7789-23-3 * * No 009-005-00-2 KF Kaliumfluorid Figure : See JO No 76/9077EEC Cas No 12125-01-8 * * No 009-006-00-8 NH4F Ammoniumfluorid Figure : See JO No 76/907/EEC Cas No * * No 009-007-00-3 NaF.HF Natriumhydrogenfluorid Figure : See JO No 76/907/EEC Cas No 7789-29-9 * * No 009-008-00-9 KF.HF Kaliumhydrogenfluorid Figure : See JO No 76/907/EEC Cas No * * No 009-009-00-4 NH4F.HF Ammoniumhydrogenfluorid Figure : See JO No 76/907/EEC Cas No 16872-11-0 * * No 009-010-00-X Nota B HBF4 conc > 25 % Hydrogenbortetrafluorid ( Tetrafluorborsyre ) ... % Figure : See JO no 76/907/EEC Cas No 16981-83-4 * * No 009-011-00-5 Nota B H2SiF6 conc > 25 % Hydrogensilicimhexafluorid ( fluskiselsyre ) ... % Figure : See JO No 76/907/EEC Cas No * * No 009-012-00-0 Nota A ( Na,K,NH4 ) 2 ( SiF6 ) Ammonium - og alkalihexafluorosilicater Figure : See JO No 76/907/EEC Cas No * * No 009-013-00-6 Nota A ( M ) x ( SiF6 ) y Hexafluorosilicater , andre Figure : See JO No 76/907/EEC Cas No 7440-23-5 * * No 011-001-00-0 Na Natrium Figure : See JO No 76/907/EEC * Da S5 skal ikke paafores , saafremt anden sikker emballage er anvendt . D Angabe des S5 ist nicht erforderlich , falls in anderer Weise sicker verpackt . E S5 is not required when en alternative safe packaging is used . F S5 ne doit pas Ã ©tre utilise si un autre emballage de sÃ ©curitÃ © est employe . I S5 non e richiesto qualora venga utilizzato altro imballaggio de siturezza . N S5 behoeft niet te worden vermeld indien een andere veilige verpakking gebruikt is . Cas No 1310-73-2 * * No 011-002-00-6 NaOH Natriumhydroxid ( aetsnatron ) Figure : See JO No 76/907/EEC Cas No * * No 011-002-01-3 Nota B NaOH cone > 5 % Natriumhydroxidoplosning ... % Figure : See JO No 76/907/EEC Cas No * * No 011-002-02-0 Nota B NaOH 1 % * cone * 5 % Natriumhydroxidoplosning ... % Figure : See JO no 76/907/EEC Cas No 1313-60-6 * * No 011-003-00-1 Na2O2 Natriumperoxid Figure : See JO No 76/907/EEC Cas No 26628-22-8 * * No 011-004-00-7 Formule : See JO No 76/907/EEC Figure : See OJ No 76/907/EEC Cas No 7439-95-4 * * No 012-001-00-3 Mg Magnesium powder ( pyrophoric ) Figure : See JO No 76/907/EEC Cas No * * No 012-002-00-9 Mg Magnesium , powder or turnings Figure : See OJ No 76/907/EEC Cas No * * No 012-003-00-4 Nota A Mg ( CnH2n + 1 ) 2 n = 1-5 Magnesium alkyls Figure : See JO No 76/907/EEC Cas No 7429-90-5 * * No 013-001-00-0 Al Aluminium powder ( pyrophoric ) Figure : See JO No 76/907/EEC Cas No * * No 013-002-00-1 Al Aluminium powder ( stabilised ) Figure : See JO No 76/907/EEC Cas No * * No 013-003-00-7 AlCl3 Aluminium chloride , anhydrous Figure : See JO No 76/907/EEC Cas No * * No 013-004-00-2 Nota A Al ( CnH2n + 1 ) 4 n = 1-5 Aluminium alkyls Figure : See JO No 76/907/EEC Cas No 10025-78-2 * * No 014-001-00-9 SiHCl3 Trichlorosilane Figure : See OJ No 76/907/EEC Cas No 10026-04-7 * * No 014-002-00-4 SiCl4 Silicon tetrachloride Figure : See OJ No 76/907/EEC Cas No * * No 014-003-00-X Formule : See JO No 76/907/EEC Dimethyldichlorosilane Figure : See JO No 76/907/EEC Cas No 12185-10-3 * * No 015-001-00-1 P4 White phosphorus Figure : See JO No 76/907/EEC Cas No * * No 015-002-00-7 P ( n ) Red phosphorus Figure : See JO No 76(907/EECCas No 1305-99-3 * * No 015-003-00-2 Ca3P2 Calcium phosphide Figure : See JO No 76/907/EEC Cas No 20859-73-8 * * No 015-004-00-8 AlP Aluminium phosphide Figure : See JO No 76/907/EEC Cas No 12057-74-8 * * No 015-005-00-3 Mg3P2 Magnesium phosphide Figure : See JO No 76/907/EEC Cas No 1314-84-7 * * No 015-006-00-9 Zn3P2 Zinc phosphide Figure : See JO No 76/907/EEC Cas No 7719-12-2 * * No 015-007-00-4 PCl3 Phosphorus trichloride Figure : See JO No 76/907/EEC Cas No 10026-13-8 * * No 015-008-00-X PCl3 Phosphorus pentachloride Figure : See JO No 76/907/EEC Cas No 10025-87-3 * * No 015-009-00-5 POCl3 Phosphorus oxychloride ( Phosphoryl chloride ) Figure : See JO No 76/907/EEC Cas No 1314-56-3 * * No 015-010-00-0 P2O5 Phosphorus pentoxide Figure : See JO No 76/907/EEC Cas No 7664-38-2 * * No 015-011-00-6 Nota B H3PO4 conc > 25 % Phosphoric acid ... % ( Orthophosphoric acid ... % ) Figure : See JO No 76/907/EEC Cas No * * No 015-011-01-3 Nota B H3PO4 10 % * conc * 25 % Phosphoric acid ... % ( Orthophosphoric acid ... % ) Figure : See JO No 76/907/EEC Cas No 1314-85-8 * * No 015-012-00-1 P1S3 Phosphorus sesquisulphide Figure : See JO No 76/907/EEC Cas No 78-40-0 * * No 015-013-00-7 Formule : See JO No 76/907/EEC Triethyl phosphate Figure : See JO No 76/907/EEC Cas No 126-73-8 * * No 015-014-00-2 Formule : See JO No 76/907/EEC Tributyl phosphate Figure : See JO No 767907/EEC Cas No 1330-78-5 * O * No 015-015-00-8 Formule : See JO No 76/907/EEC Nota C Tricresyl phosphate ( Tritolyl phosphate ) Figure : See JO No 76/907/EEC Cas No * O * No 015-016-00-3 Formule : See JO No 76/907/EEC Nota C Tricresyl phosphate ( Tritolyl phosphate ) Figure : See JO No 76/907/EEC Cas No * * No 015-017-00-9 Tricresylphosphates ( Tritolylphosphates ) ( mixtures containing more than 1 % esterified o-cresol ) Figure : See JO No 76/907/EEC Cas No * * No 015-017-00-4 Tricresyl phosphates ( Tritolyl phosphates ) ( mixtures containing a maximum of 1 % esterified o-cresol ) Figure : See JO No 76/907/EEC Cas No 62-73-7 * * No 015-019-00-X Formule : See JO No 76/907/EEC dichlorvos , 2,2-Dichlorovinyl dimethyl phosphate Figure : See JO No 76/907/EEC Cas No 208-01-1 * * No 015-020-00-5 Formule : See JO No 76/907/EEC mevinphos , 2-Methoxycarbonyl-1-methylvinyl dimethyl phosphate mÃ ©vinphos , Figure : See JO No 76/907/EEC Cas No 52-68-6 * * No 015-021-00-0 Formule : See JO No 76/907/EEC trichlorphon , Dimethyl 2,2,2-trichloro-1-hydroxyethylphosphonate Figure : See JO No 76/907/EEC Cas No 297-99-4 * * No 015-022-00-6 Formule : See JO No 76/907/EEC phosphamidon , 2-Chloro-2-diethylcarbamoyl-1-methylvinyl dimethyl phosphate Figure : See JO No 76/907/EEC Cas No 108-34-9 * * No 015-023-00-1 Formule : See JO No 76/907/EEC pyrazoxon , Diethyl-3-methylpyrazol-5-yl phosphate Figure : See JO No 76/907/EEC Cas No 1031-47-6 * CH3 * No 015-024-00-7 Formule : See JO No 76/907/EEC triamiphos , 5-Amino-1 - ( bisdimethylaminophosphinyl ) -3-phenyl-1,2, 4-triazole Figure : See JO No 76/907/EEC Cas No 107-49-3 * * No 015-025-00-2 Formule : See JO No 76/907/EEC TEPP , Tetraethyl pyrophosphate Figure : See JO No 76/907/EEC Cas No 152-16-9 * * No 015-026-00-8 Formule : See JO No 76/907/EEC schradan , Octamethylpyrophosphoramide Figure : See JO No 76/907/EEC Cas No 3689-24-5 * * No 015-027-00-3 Formule : See JO No 76/907/EEC sulfotep , OOO'O'-Tetraethyl dithiopyrophosphate Figure : See JO No 76/907/EEC Cas No 8000-97-3 * * No 015-028-00-9 Formule : See JO No 76/907/EEC demeton-O , OO-Diethyl O - ( 2 - ( ethylthio ) ethyl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 126-75-0 * * No 015-029-00-4 Figure : See JO No 76/907/EEC demeton-S OO-Diethyl S - ( 2 - ( ethylthio ) ethyl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 867-27-6 * * No 015-030-00-X Formule : See JO No 76/907/EEC demeton-O-methyl , O - ( 2 - ( Ethylthio ) ethyl ) OO-dimethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No 919-86-8 * * No 015-031-00-5 Formule : See JO No 76/907/EEC demeton-S-methyl , S - ( 2 - ( Ethylthio ) ethyl ) OO-dimethyl phosphorothioate Figure : See JO No 76/907>/EEC Cas No 2275-18-5 * * No 015-032-00-0 Formule : See JO No 76/907/EEC prothoate , OO-Diethyl-S - ( N-isopropylcarbamoylmethyl ) phosphorodithioate Figure : See JO No 76/907/EEC Cas No 298-02-2 * * No 015-033-00-6 Formule : See JO No 76/907/EEC phorate , O,O-Diethyl-S - ( ethylthiomethyl ) phosphorodithioate Figure : See JO No 76/907/EEC Cas No 56-38-2 * * No 015-034-00-1 Formule : See JO No 76/907/EEC parathion , OO-Diethyl O-4-nitrophenyl phosphorothioate Figure : See JO No 767907/EEC Cas No 298-00-0 * * No 015-035-00-7 parathion-methyl , OO-Dimethyl O-4-nitrophenyl phosphorothioate Figure : See JO No 76/907/EEC Cas No 2104-64-5 * * No 015-036-00-2 Formule : See JO No 76/907/EEC EPN ( common name not adopted by ISO ) O-Ethyl O-4-nitrophenyl phenylphosphonothioate Figure : See OJ No 76/907/EEC Cas No 2275-14-1 * * No 015-037-00-8 Formule : See JO No 76/907/EEC phenkapton , S - ( 2,5-Dichlorophenylthiomethyl ) O O-diethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 56-72-4 * * No 015-038-00-3 Formule : See OJ No 76/907/EEC coumaphos , O -( 3-Chloro-4-methylcoumarin-7-yl ) O O-diethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No 86-50-0 * * No 015-039-00-9 Formule : See JO No 76/907/EEC azinphos-methyl , S - ( 3,4-Dihydro-4-oxobenzo( d ) - ( 1,2,3 ) -triazin-3-ylmethyl ) O O-dimethyl-phosphorodithioate Figure : See JO No 76/907/EEC Cas No 333-41-5 * * No 015-040-00-4 Formule : See JO No 76/907/EEC diazinon , O,O-Diethyl O - ( 2-isopropyl-6-methylpyrimidin-4-yl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 121-75-5 * * No 015-041-00-X Formule : See JO No 76/907/EEC malathion , S - ( 1,2-Di ( ethoxycarbonyl ) ethyl ) O O-dimethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 500-28-7 * * No 015-042-00-5 Formule : See JO No 76/907/EEC Chlorthion ( common name not adopted by ISO ) O - ( 3-Chloro-4-nitrophenyl O O-dimethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No * * No 015-043-00-0 Formule : See JO No 76/907/EEC phosnichlor O-4-Chloro-3-nitrophenyl O O-dimethyl phoshorothioate Figure : See JO No 76/907/EEC Cas No 786-19-6 * * No 015-044-00-6 Formule : See JO No 76/907/EEC carbophenothion , S - ( 4-Chlorophenylthiomethyl ) O O-diethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 2595-54-2 * * No 015-045-00-1 Formule : See JO No 76/907/EEC mecarbam , S - ( N-Ethoxycarbonyl-N-methylcarbamoylmethyl ) O O -diethyl Figure : See JO No 76/907/EEC Cas No 301-12-2 * * No 015-046-00-7 Formule : See JO No 76/907/EEC oxvdemeton-methyl , S ( 2 - ( Ethylsulphinyl ) ethyl ) O O-dimethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No 563-12-2 * * No 015-147-00-2 Formule : See JO No 76/907/EEC ethion , OOO'O'-Tetraethyl SS'-methylene di ( phosphorodithioate ) Figure : See JO No 76/907/EEC Cas No 55-38-9 * * No 015-048-00-8 Formule : See JO No 76/907/EEC fenthion , O,O-Dimethyl-O - ( 3-methyl-4-methylthiophenyl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 2778-04-3 * * No 015-049-00-3 Formule : See JO No 76/907/EEC endothion , S - ( 5-Methoxy-4-pyron-2-ylmethyl ) O O-dimethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No 640-15-3 * * No 015-050-00-9 Formule : See JO No 76/907/EEC thiometon , S - ( 2 - ( Ethylthio ) ethyl ) O O-dimethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 60-51-5 * * No 015-051-00-4 Formule : See JO No 76/907/EEC dimethoate , O O-dimethyl-S - ( N-methylcarbamoyl ) methyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 299-84-3 * * No 015-052-00-X Formule : See JO No 76/907/EEC fenchlorphos , O O-Dimethyl-O - ( 2,4,5-trichlorophenyl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 78-57-9 * * No 015-053-00-5 Formule : See JO No 76/907/EEC menazon , S - ( 4,6-Diamino-1,3,5-triazin-2-ylmethyl ) O O-dimethyl dimethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 122-14-5 * * No 015-054-00-0 Formule : See JO No 76/907/EEC fenitrothion , O O-Dimethyl-O - ( 3-methyl-4-nitrophenyl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 300-76-5 * * No 015-055-00-6 Formule : See JO No 76/907/EECnaled , 1,2-Dibromo-2,2-dichloroethyl dimethyl phosphate Figure : See JO no 76/907/EEC Cas No 2642-71-9 * * No 015-056-00-1 Formule : See JO No 76/907/EEC azinphos-ethyl , S - ( 3,4-Dihydro-4-oxobenzo ( d ) - ( 1,2,3 ) -triazin -3-ylmethyl ) OO-diethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 2540-82-1 * * No 015-057-00-7 Formule : See JO No 76/907/EEC formothion , S - ( N-Formyl-N-methylcarbamoylmethyl ) OO-dimethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 144-41-2 * * No 015-058-00-2 Formule : See JO No 76/907/EEC morphothion , OO-Dimethyl-S - ( morpholinocarbonylmethyl ) phosphorodithioate Figure : See JO No 76/907/EEC Cas No 2275-23-2 * * No 015-059-00-8 Formule : See JO No 76/907/EEC vamidothion , OO-Dimethyl-S - ( 2 - ( 1-methylcarbamoylethylthio ) ethyl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 298-04-4 * * No 015-060-00-3 Formule : See JO No 76/907/EEC disulfoton , OO-Diethyl S - ( 2 - ( ethylthio ) ethyl ) phosphorodithioate Figure : See JO No 76/907/EEC Cas No 115-26-4 * * No 015-061-00-9 Formule : See JO No 76/907/EEC dimefox , NNN'N'-Tetramethylphosphorodiamidic fluoride Figure : See JO No 76/907/EEC Cas No 371-86-8 * * No 015-062-00-4 Formule : See JO No 76/907/EEC mipafox , N,N'-Di-isopropylphosphorodiamidic fluoride Figure : See JO No 76/907/EEC Cas No 78-34-2 * * No 015-063-00-X Formule : See JO No 76/907/EEC dioxathion , 1,4-Dioxan-2,3-diyl bis ( OO-diethyl phosphorodithioate ) Figure : See JO No 76/907/EEC Cas No 4824-78-6 * * No 015-064-00-5 Formule : See JO No 76/907/EEC bromophos-ethyl , O - ( 4-Bromo-2,5 dichlorophenyl ) OO-diethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No * * No 015-065-00-0 Formule : See JO No 76/907/EEC S - ( 2 - ( Ethylsulphinyl ) ethyl ) OO-dimethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No * * No 015-066-00-6 Formule : See JO No 76/907/EEC omethoate , OO-Dimethyl S - ( N-methylcarbamoylmethyl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No * * No 015-067-00-1 Formule : See JO No 76/907/EEC phosalone , S - ( 6-chloro-2-oxobenzoxazolin-3-ylmethyl ) OO-diethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 97-17-6 * * No 015-068-00-7 Formule : See JO No 76/907/EEC dichlofenthion , O - ( 2,4-Dichlorophenyl ) OO-diethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No 950-37-8 * * No 015-069-00-2 Formule : See JO No 76/907/EEC methidathion , S - ( 2,3-Dihydro-5-methoxy-2-oxo-1,3,4-thiadiazol-3 -ylmethyl ) OO-dimethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No * * No 015-070-00-8 Formule : See JO No 76/907/EEC cyanthoate , S - ( N - ( 1-Cyano-1-methylethyl ) carbamoylmethyl ) OO-diethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No 470-90-6 * * No 015-071-00-3 Formule : See JO No 76/907/EEC chlorfenvinphos , 2-Chloro-1 - ( 2,4 dichlorophenyl ) vinyl diethyl phosphate Figure : See JO No 76/907/CEE Cas No 919-44-8 * * No 015-072-00-9 Formule : See JO No 76/907/EEC monocrotophos , Dimethyl cis-1-methyl-2-methylcarbamoylvinyl phosphate Figure : See JO No 76/907/EEC Cas No * * No 015-073-00-4 Formules : See JO No 76/907/EEC dicrotophos , Dimethyl cis-2-dimethylcarbamoyl-1-methylvinyl phosphate Figure : See JO No 76/907/EEC Cas No 299-86-5 * * No 015-074-00-X Formules : See JO No 76/907/EEC crufomate , 4-tert Butyl-2-chlorophenyl methyl methylphosphoramidate Figure : See JO No 76/907/EEC Cas No * * No 015-075-00-5 Formule : See JO no 76/907/EEC S - ( 2 - ( Isopropylsulphinyl ) ethyl ) OO-dimethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No 299-45-6 * * No 015-076-00-0 Formule : See JO No 76/907/EEC OO-Diethyl O - ( 4-methylcoumarin-7-yl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 7076-53-1 * * No 015-077-00-6 Formule : See JO No 76/907/EEC 2,2-Dichlorovinyl 2-ethylsulphinylethyl methyl phosphate Figure : See JO No 76/907/EEC Cas No * * No 015-078-00-1 Formule : See JO No 76/907/EEC demeton-S-methyl sulphone , S - ( 2 - ( Ethylsulphonyl ) ethyl ) OO-dimethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No * * No 015-079-00-7 Formule : See JO No 76/907/EEC acephate , O S-Dimethyl acetylphosphoramidothioate Formule : See JO No 76/907/EEC Cas No 919-76-6 * * No 015-080-00-2 Formule : See JO No 76/907/EEC amidithion , S - ( N-2-Methoxyethylcarbamoylmethyl ) OO dimethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 3244-90-4 * * No 015-081-00-8 Formule : See JO No 76/907/EEC OOO ' O '-Tetrapropyl dithiopyrophosphate Figure : See JO No 76/907/EEC Cas No * * No 015-082-00-3 Formule : See JO No 76/907/EEC azothoate , O-4 - ( 4-Chlorphenylazo ) phenyl OO-dimethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No 741-58-2 * * No 015-083-00-9 Formule : See JO No 76/907/EEC bensulide , OO-Di-isopropyl S - ( 2-phenylsulphonylaminoethyl ) phosphorodithioate Figure : See JO No 76/907/EEC Cas No 2921-88-2 * * No 015-084-00-4 Formule : See JO No 76/907/EEC chlorpyrifos , OO-Diethyl O - ( 3,5,6-trichloro-2-pyridyl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 115-78-6 * * No 015-085-00-X Formule : See JO No 76/907/EEC chlorphonium , Tributyl-2,4-dichlorobenzylphosphonium Figure : See JO No 76/907/EEC Cas No 572-48-5 * * No 015-086-00-5 Formule : See JO No 76/907/EEC coumithoate , OO-Diethyl O - ( 7,8,9,10-tetrahydro-6-oxobenzo ( c ) chromen-3-yl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 2636-26-2 * * No 015-087-00-0 Formule : See JO No 76/907/EEC cyanophos , O-4-Cyanophenyl O O-dimethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No * * No 015-088-00-6 Formule : See JO No 76/907/EEC dialifos , S - ( 2-Chloro-l-phthalimidoethyl ) O O-diethyl phosphorodithioate Figure : See JO No 76(7/907/EEC Cas No 116-06-8 * * No 015-089-00-1 Formule : See JO No 76/907/EEC ethoate-methyl , S - ( N-Ethylcarbamoylmethyl ) O O-dimethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 115-90-2 * * No 015-090-00-7 Formule : See JO No 76/907/EEC fensulfothion , O O-Diethyl O - ( 4 - ( methylsulphinyl ) phenyl ) phosphorothioate Figure : See JO No 76/907/EEC Cas No 944-22-9 * * No 015-091-00-2 Formule : See JO No 76/907/EEC fonofos , O-Ethyl S-phenyl ethylphosphonodithioate Figure : See JO No 76/907/EEC Cas No 4104-14-7 * * No 015-092-00-8 Formule : See JO No 76/907/EEC phosacetim , O O-Bis ( 4-chlorophenyl ) acetimidoylphosphoramidothioate Figure : See JO No 76/907/EEC Cas No * * No 015-093-00-3 Formule : See JO No 76/907/EEC leptophos , O - ( 4-Bromo-2,5-dichlorophenyl ) O-methyl phenylphosphonothioate Figure : See JO No 76/907/EEC Cas No * * No 015-094-00-9 Formule : See JO No 76/907/EEC mephosfolan , Diethyl 4-methyl-1,3-dithiolan-2-ylidenephosphoramidate Figure : See JO No 76/907/EEC Cas No * * No 015-095-00-4 Formule : See JO No 76/907/EEC methamidophos , O S-Dimethyl phosphoramidothioate Figure : See JO No 76/907/EEC Cas No 2497-07-6 * * No 015-096-00-X Formule : See JO No 76/907/EEC oxydisulfoton . O O-Diethyl S - ( 2 - ( ethylsulphinyl ) ethyl ) phosphorodithioate Figure : See JO No 76/907/EEC Cas No 2597-03-7 * * No 015-097-00-5 Formule : See JO No 76/907/EEC phenthoate , S-a-Ethoxycarbonylbenzyl-O,O-dimethyl phosphorodithioate Figure : See JO NO 76/907/EEC Cas No 327-98-0 * * No 015-098-00-0 Formule : See JO No 76/907/EEC trichloronate , O-Ethyl O - ( 2,4,5-trichlorophenyl ) ethylphospho nothioate Figure : See JO No 76/907/EEC Cas No 5221-49-8 * * No 105-099-00-6 Formule : See JO No 76/907/EEC pirimiphos-ethyl , O - ( 2-Diethylamino-6-methylpyrimidin-4-yl ) O O-diethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No * * No 015-100-0-X Formule : See JO No 76/907/EEC phoxim , O-a-Cyanobenzylideneamino O O-diethyl phosphorothioate Figure : See JO No 76/907/EEC Cas No 732-11-6 * * No 015-101-00-5 Formule : See JO No 76/907/EEC phosmet , O,O-Dimethyl-S-phthalimidomethyl phosphorodithioate Figure : See JO No 76/907/EEC Cas No 7783-06-4 * * No 016-001-00-4 H2S Hydrogen sulphide Figure : See JO No 76/907/EEC Cas No 21109-95-5 * * No 016-002-00-X BaS Barium sulphide Figure : See JO No 76/907/EEC Cas No * * No 016-003-00-5 BaSn Barium polysulphides Figure : See JO No 76/907/EEC Cas No 20548-54-3 * * No 016-004-00-0 CaS Calcium sulphide Figure : See JO No 76/907/EEC Cas No * * No 016-005-00-6 CaSn Calcium polysulphides Figure See JO No 76/907/EEC Cas No 1312-73-8 * * No 016-006-00-1 K2S Potassium sulphide Figure : See JO No 76/907/EECCas No * * No 016-007-00-7 K2Sn Potassium polysulphides Figure : See JO No 76/907/EEC Cas No * * No 016-008-00-2 ( NH4 ) 2Sn Ammonium polysulphides Figure : See JO No 76/907/EEC Cas No 1313-82-2 * * No 016-009-00-8 Na2S Sodium sulphide Figure : See JO No 76/907/EEC Cas No * * No 016-010-00-3 Na2Sn Sodium polysulphides Figure : See JO No 76/907/EEC Cas No 7446-09-5 * * No 016-011-00-9 SO2 Sulphur dioxide Figure : See JO no 76/907/EEC Cas No 10545-99-0 * * No 016-012-00-4 S2Cl2 Disulphur dichloride Figure : See JO no 76/907/EEC Cas No 10025-67-9 * * No 016-013-00-X SCl2 Sulphur dichloride Figure : See Jo No 76/907/EEC Cas No 13451-08-6 * * No 016-014-00-5 SCl2 Sulphur tetrachloride See JO No 76/907/EEC Cas No 7719-09-7 * * No 016-015-00-0 SOCl2 Thionyl chloride Figure : See JO No 76/907/EEC Cas No 7791-25-5 * * No 016-016-00-6 SO2Cl2 Sulphuryl chloride Figure : See JO No 76/907/EEC Cas No 7790-94-5 * No 016-017-00-1 HSO3CI Chlorosulphonic acid Figure : See JO No 76/907/EEC Cas No 7789-21-1 * * No 016-018-00-7 HSO3F Fluorosulphonic acid Figure : See JO No 76/907/EEC Cas No * * No 016-019-00-2 Nota B Formule : See JO No 76/907/EEC Oleum ... % SO3 Figure : See JO No 76/907/EEC Cas No 7664-93-9 * * No 016-020-00-8 Nota B H2SO4 conc > 15 % Sulphuric acid ... % Figure : See JO No 76/907/EEC Cas No * * No 016-020-01-5 Nota B Formule : See JO No 76/907/EEC Sulphuric acid ... % Figure : See JO No 76/907/EEC Cas No 74-93-1 * * No 016-021-00-3 Methanethiol ( Methyl mercaptan ) Figure : See JO No 76/907/EEC Cas No 75-08-1 * * No 016-022-00-9 C2H5SH Ethanethiol ( Ethyl mercaptan ) Figure : See JO No 76/907/EEC Cas No 77-78-1 * * No 016-023-00-4 Formule : See JO No 76/907/EEC Dimethyl sulphate Figure : See JO No 76/907/EEC Cas No 1468-37-7 * * No 016-024-00-X Formule : See JO No 76/907/EEC dimexan Bis ( methoxythiocarbonyl ) disulphide Figure : See JO No 76/907/EEC Cas No 136-78-7 ( Na' ) * * No 016-025-00-5 Formule : See JO No 76/907/EEC 2,4-DES 2 - ( 2,4-Dichlorophenoxy ) ethyl hydrogensulphate Figure : See JO No 76/907/EEC Cas No 7782-50-5 * * NO 017-001-00-7 Cl2 Chlorine Figure : See JO No 76/907/EEC Cas No 7647-01-0 * * No 017-002-00-2 HCl Hydrogen chloride anhydrous Figure : See JO No 76/907/EEC Cas No * * No 017-002-01-X Nota B HCl conc > 25 % Hydrochloric acid ... % Figure : See JO No 76/907/EEC Cas No * * No 017-002-02-7 Nota B Formule : See JO No 76/907/EEC Hydrochloric acid ... % Figure : See JO No 76/907/EEC Cas No 13477-00-4 * * No 017-003-00-8 Ba ( ClO3 ) 2 Barium chlorate Figure : See JO No 76/907/EEC Cas No * * No 017-004-00-3 KClO3 Potassium chlorate Figure : See JO No 76/907/EEC Cas No 7775-09-9 * * No 017-005-00-9 NaClO3 Sodium chlorate Figure : See JO No 76/907/EEC Cas No 7601-90-3 * * No 017-006-00-4 Nota B HClO4 conc > 50 % Perchloric acid ... % Figure : See JO No 76/907/EEC Cas No * * No 017-006-01-1 Nota B Formule : See JO No 76/907/EEC Perchloric acid ... % Figure : See JO No 76/907/EEC Cas No 13465-95-7 * * No 017-007-00-X Ba ( ClO4 ) 2 Barium perchlorate Figure : See JO No 76/907/EEC Cas No 7778-74-7 * * No 017-008-00-5 KClO4 Potassium perchlorate Figure : See JO No 76/907/EEC Cas No 7790-98-9 * * No 017-009-00-0 NH4ClO4 Ammonium perchlorate Figure : See JO No 76/907/EEC Cas No 7601-89-0 * * No 017-010-00-6 NaClO4 Sodium perchlorate Figure : See JO No 76/907/EEC Cas No * * No 017-011-00-1 Nota B Formule : See JO No 76/907/EEC Sodium hypochlorite , solution ... % Cl active Figure : See JO No 76/907/EEC Cas No * * No 017-011-01-9 Nota B Formule : See JO No 76/907/EEC Sodium hypochlorite , solution ... % Cl active Figure : See JO No 76/907/EEC Cas No 7440-09-7 * * No 019-001-00-2 K Potassium Figure : See JO No 76/907/EEC * Da S 5 skal ikke paafoeres , saafremt anden sikker emballage er anvendt D Angabe des S 5 ist nicht erforderlich , falls in anderer Weise sicher verpackt E S 5 is not required when an alternative safe packaging is used F S 5 ne doit pas etre utilise si un autre emballage de sÃ ©curitÃ © est emplove I S 5 non Ã © richieste qualora venga utilizzato altro imballaggio di sucurezza N S 5 behoelt met te worden vermeld indien een andere veilige verpakking gerbruikt is Cas No 1310-58-3 * * No 019-002-00-8 KOH Potassium hydroxide ( Caustic potash ) Figure : See JO No 76/907/EEC Cas No * * No 019-002-01-5 Nota B KOH conc > 5 % Potassium hydroxide solution ... % Figure : See JO No 76/907/EEC Cas No * * No 019-002-02-2 Nota B Formule : See JO No 76/907/EEC Potassium hydroxide solution Figure : See JO No 76/907/EEC Cas No 7440-70-2 * * No 020-001-00-X Ca Calcium Figure : See JO No 76/907/EEC Cas No 7550-45-0 * * No 022-001-00-5 TiCl4 Titanium tetrachloride Figure : See JO No 76/907/EEC Cas No 1314-62-1 * * No 023-001-00-8 V2O5 Vanadium pentoxide Figure : See JO No 76/907/EEC Cas No 1333-82-0 * * No 024-001-00-0 CrO3 Chromium trioxide Figure : See JO No 76/907/EEC Cas No 7778-50-9 * * No 024-002-00-6 K2Cr2O7 Potassium dichromate Figure : See JO No 76/907/EEC Cas No 7789-09-5 * * No 024-003-00-1 ( NH4 ) 2 Cr2O7 Ammonium dichromate Figure : See JO No 76/907/EEC Cas No 10588-01-9 * * No 024-004-00-7 Na2Cr2O7 Sodium dichromate Figure : See JO No 76/907/EEC Cas No 7791-14-2 * * No 024-005-00-2 CrO2Cl2 Chromic oxychloride ( Chromyl chloride ) Figure : See JO No 76/907/EEC Cas No 1313-13-9 * * No 025-001-00-3 MnO2 Manganese dioxide Figure : See JO No 76/907/EEC Cas No 7722-64-7 * * No 025-002-00-9 KMnO4 Potassium permanganate Figure : See JO No 76/907/EEC Cas No 13463-39-3 * * No 028-001-001 Ni ( CO ) 4 Nickel tetracarbonyl Figure : See JO No 76/907/EEC Cas No 7440-66-6 * * No 030-001-00-1 Zn Zinc powder ( pyrophoric ) Figure : See JO No 76/907/EEC Cas No * * No 030-002-00-7 Zn Zinc powder R : 10-15 S : 7/8-43 Cas No 7646-85-7 * * No 030-003-00-2 ZnCl2 Zinc chloride Figure : See JO No 76/907/EEC Cas No * * No 030-004-00-8 Nota A Zn ( CnH2n + 1 ) 2 n = 1 - 5 Zinc alkyls Figure : See JO No 76/907/EEC Cas No 7440-38-2 * * No 033-001-00-X As Arsenic Figure : See JO No 76/907/EEC Cas No * * No 033-002-00-5 Nota A Arsenic compounds , with the exception of those specified elsewhere in this annex Figure : See JO No 76/907/EEC Cas No * * No 034-001-00-2 Se Selenium Figure : See JO No 76/907/EEC Cas No * * No 034-002-00-8 Nota A Selenium compounds except cadmium sulphoselenide Figure : See JO No 76/907/EECCas No 7726-95-6 * * No 035-001-00-5 Br2 Bromine Figure : See JO No 76/907/EEC Cas No 10035-10-6 No 035-002-00-0 HBr Hydrogen bromide anhydrous Figure : See JO No 76/907/EEC Cas No * * No 035-002-01-8 Nota B HBr conc > 40 % Hydrobromic acid ... % Figure : See JO No 76/907/EEC Cas 7758-01-2 * * No 035-003-00-6 KBrO3 Potassium bromate Figure : See JO No 76/907/EEC Cas No 7740-67-7 * * No 040-001-00-3 Zr Zirconium powder ( pyrophoric ) Figure : See JO No 76/907/EEC Cas No * * No 040-002-00-9 Zr Zirconium powder ( non pyrophoric ) Figure : See JO No 76/907/EEC Cas No 7761-88-8 * * No 047-001-00-2 AgNO3 Silver nitrate Figure : See JO No 76/907/EEC Cas No 7646-78-8 * * No 050-001-00-5 SnCl4 Stannic chloride Figure : See JO No 76/907/EEC Cas No * * No 050-002-00-0 Formule : See JO No 76/907/EEC cyhexatin , Tricyclohexyltin hydroxide Figure : See JO No 76/907/EEC Cas No * * No 050-003-00-6 Formule : See JO No 76/907/EEC fentin acetate , ( Triphenyltin acetate ) Figure : See JO No 76/907/EEC Cas No * * No 050-004-00-1 Formule : See JO No 76/907/EEC fentin hydroxide , ( Triphenyltin hydroxide ) Figure : See JO No 76/907/EEC Cas No 10025-91-9 * * No 051-001-00-8 SbCl3 Antimony trichloride Figure : See JO No 76/907/EEC Cas No 7647-18-9 * * No 051-002-00-3 SbCl5 Antimony pentachloride Figure : See JO No 76/907/EEC Cas No 7553-56-2 * * No 053-001-00-3 I2 Iodine Figure : See JO No 76/907/EEC Cas No 10034-85-2 * * No 053-002-00-9 Hl Hydrogen iodide anhydrous Figure : See JO No 76/907/EEC Cas No * * No 053-002-01-6 Nota B Hl conc > 25 % Hydriodic acid ... % Figure : See JO No 76/907/EEC Cas No 696-33-3 * * No 053-003-00-4 Formule : See JO No 76/907/EEC Iodoxybenzene Figure : See JO No 76/907/EEC Cas No * * No 053-004-00-X Nota C Formule : See JO No 76/907/EEC Calcium iodoxybenzoate Figure : See JO No 76/907/EEC Cas No 1304-29-6 * * No 056-001-00-1 BaO2 Barium peroxide Figure : See JO No 76/907/EEC Cas No * * No 056-002-00-7 Nota A Barium salts , with the exception of barium sulphate and of salts specified elsewhere in this annex Figure : See JO No 76/907/EEC Cas No 7439-97-6 * * No 080-001-00-0 Hg Mercury Figure : See JO No 76/907/EEC Cas No * * No 080-002-00-6 Nota A Inorganic compounds of mercury with the exception of mercurous chloride ( calomel ) , mercuric sulphide Figure : See JO No 76/907/EEC Cas No 10112-91-1 * * No 080-003-00-1 Hg2Cl2 Mercurous chloride ( Calomel ) Figure : See JO No 76/907/EEC Cas No * * No 080-004-00-7 Nota A Organic compounds of mercury with the exception of mercuric oxycyanide and mercuric fulminate Figure : See JO No 76/907/EEC Cas No 20820-45-5 * * No 080-005-00-2 Formule : See JO No 76/907/EEC Mercuric fulminate ( Fulminate of mercury ) Figure : See JO No 76/907/EEC Cas No 1335-31-5 * * No 080-006-00-8 Hg ( CN ) 2HgO Mercuric oxycyanide Figure : See JO No 76/907/EEC Cas No 7440-28-0 * * No 081-001-00-3 TI Thallium Figure : See JO No 76/907/EEC Cas No * * No 081-002-00-9 Nota A Thallium compounds Figure : See JO No 76/907/EEC Cas No * * No 082-001-00-6 Nota A Lead compounds with the exception of lead alkyls , lead azide and lead styphnate Figure : See JO No 76/907/EEC Cas No * * No 082-002-00-1 Nota A Formule : See JO No 76/907/EEC Lead alkyls Figure : See JO No 76/907/EEC Cas 13424-46-9 * * No 082-003-00-7 Formule : See JO No 76/907/EEC Lead azide Figure : See JO No 76/907/EEC Cas No * * No 092-001-00-8 U Uranium Figure : See JO Bo 76/907/EEC Cas No * * No 092-002-00-3 Nota A Uranium compounds Figure : See JO No 76/907/EEC Cas No 74-82-8 * * No 601-001-00-4 CH1 Methane Figure : See JO No 76/907/EEC Cas No 74-84-0 * * No 601-002-00-X CH3 CH4 Ethane Figure : See JO No 76/907/EEC Cas No 74-98-6 * * No 601-003-00-5 CH3 CH2 CH3 Propane Figure : See JO No 76/907/EEC Cas No 106-97-8 * * No 601-004-00-0 Nota C C1H10 Butane Figure : See JO No 76/907/EEC Cas No 483-82-1 * * No 601-005-00-6 Formule : See JO No 76/907/EEC 2,2-Dimethylpropane ( Neopentane ) Figure : See JO No 76/907/EEC 109-66-0 ( 1 ) Cas No * * No 601-006-00-1 78-78-4 ( 2 ) Formule : See JO No 76/907/EEC Pentane ( 1 ) and Isopentane ( 2 ) Figure : See JO No 76/907/EEC Cas No 110-54-5 * * No 601-007-00-7 Nota C C6H14 Hexane Figure : See JO No 76/907/EEC Cas No 142-82-5 * * No 601-008-00-2 Nota C C7H16 Heptane Figure : See JO No 76/907/EEC Cas No 111-65-9 * * No 601-009-00-8 Nota C C8H18 Octane Figure : See JO No 76/907/EEC Cas No 74-85-1 * * No 601-010-00-3 CH2 CH2 Ethylene Figure : See JO No 76/907/EEC Cas No 115-07-1 * * No 601-011-00-9 CH2 CH CH3 Propene ( Propylene ) Figure : See JO No 76/907/EEC 106-98-9 ( 1 ) 107-01-7 ( 2 ) Cas No * * No 601-012-00-4 116-11-7 ( 3 ) Formule : See JO No 76/907/EEC Nota C Butene ( Butylene ) Figure : See JO No 76/907/EEC Cas No 106-99-0 * * No 601-013-00-X CH2 CH CH CH2 1,3-Butadiene ( Buta-1,3-diene ) Figure : See JO No 76/907/EEC Cas No 78-79-5 * * No 601-014-00-5 Formule : See JO No 76/907/EEC 2-Methylbuta-1,3-diene ( Isoprene ) Figure : See JO No 76/907/EEC Cas No * * No 601-015-00-0 HC CH Acetylene ( Ethyne ) Figure : See JO No 76/907/EEC Cas No 75-19-4 * * No 601-016-00-6 Formule : See JO No 76/907/EEC Cyclopropane Figure : See JO No 76/907/EEC Cas No 110-82-7 * * No 601-017-00-1 Formule : See JO No 76/907/EEC Cyclohexane Figure : See JO No 76/907/EEC Cas No 108-87-2 * * No 601-018-00-7 Formule : See JO No 76/907/EEC Methylcyclohexane Figure : See JO No 76/907/EEC Cas No 589-90-2 * * No 601-019-00-2 Formule : See JO No 76/907/EEC 1,4-Dimethylcyclohexane Figure : See JO No 76/907/EEC Cas No 71-43-2 * * No 601-020-00-8 Benzene Figure : See JO No 76/907/EEC Cas No 108-88-3 * * No 601-021-00-3 CH3 Toluene Figure : See JO No 76/907/EEC Cas No 95-47-6 ( o ) * * No 601-022-00-9 Nota C Formule : See JO No 76/907/EEC Xylene Figure : See JO No 76/907/EEC Cas No 100-41-4 * * No 601-023-00-4 C2H3 Ethylbenzene Figure : See JO No 76/907/EEC Cas No 98-82-8 ( 2 ) * * No 601-024-00-X Figure : See JO No 76/907/EEC Propylbenzene ( 1 ) and Isopropylbenzene ( 2 ) ( Cumene ) Figure : See JO No 76/907/EEC Cas No 108-67-8 * * No 601-025-00-5 Formule : See JO No 76/907/EEC Mesitylene Figure : See JO No 76/907/EEC Cas No 100-42-5 * * No 601-026-00-0 CH CH2 StyreneFigure : See JO No 76/907/EEC Cas No 98-83-9 * * No 601-027-00-6 Formule : See JO No 76/907/EEC Isopropenylbenzene ( a-Methylstyrene ) Figure : See JO No 76/907/EEC Cas No 611-15-4 * * No 601-028-00-1 Formule : See JO No 76/907/EEC o-Methylstyrene ( 2-Vinyltoluene ) Figure : See JO No 76/907/EEC Cas No 138-86-3 * * No 601-029-00-7 Formule : See JO No 76/907/EEC p-Mentha-1,8 ( 9 ) -diene ( Dipentene ) Figure : See JO No 76/907/EEC Cas No 287-92-3 * * No 601-030-00-2 Formule : See JO No 76/907/EEC Cyclopentane Figure : See JO No 76/907/EEC Cas No * * No 601-031-00-8 Formule : See JO No 76/907/EEC 2,4,4-Trimethylpent-1-ene ( Di-isobutylene ) Figure : See JO No 76/907/EEC Cas No 74-87-3 * * No 602-001-00-7 CH3CI Chloromethane ( Methyl chloride ) Figure : See JO No 76/907/EEC Cas No 74-83-9 * * No 602-002-00-3 CH3Br Bromomethane ( Methyl bromide ) Figure : See JO No 76/907/EEC Cas No 74-95-3 * * No 602-003-00-8 CH2Br2 Dibromomethane ( Methylene dibromide ) Figure : See JO No 76/907/EEC Cas No 75-09-2 * * No 602-004-00-3 CH2CI2 Dichloromethane ( Methylene dichloride ) Figure : See JO No 76/907/EEC Cas No 74-88-4 * * No 602-005-00-9 CH3I Iodomethane ( Methyl iodide ) Figure : See JO No 76/907/EEC Cas No 67-66-3 * * No 602-006-00-4 CHCI3 Trichloromethane ( Chloroform ) Figure : See JO No 76/907/EEC Cas No 75-25-2 * * No 602-007-00-X CHBr3 Tribromomethane ( Bromoform ) Figure : See JO No 76/907/EEC Cas No 56-23-5 * * No 602-008-00-5 CCI4 Tetrachloromethane ( Carbon tetrachloride ) Figure : See JO No 76/907/EEC Cas No 75-00-3 * * No 602-009-00-0 C2H3CI Chloroethane ( Ethyl chloride ) Figure : See JO No 76/907/EEC Cas No 106-93-4 * * No 602-010-00-6 BrCH2 CH2Br 1,2-Dibromoethane ( Ethylene dibromide ) Figure : See JO No 76/907/EEC Cas No 75-34-3 * * No 602-011-00-1 CHCI2 CH3 1,1-Dichloroethane ( Ethylidene chloride ) Figure : See JO No 76/907/EEC Cas No 107-06-2 * * No 602-012-00-7 CICH2 CH2CI 1,2-Dichloroethane ( Ethylene dichloride ) Figure : See JO No 76/907/EEC Cas No 71-55-6 * * No 602-013-00-2 CH3 CCI3 1,1,1-Trichloroethane ( Methyl chloroform ) Figure : See JO No 76/907/EEC Cas No 79-00-5 * * No 602-014-00-8 CHCI2 CH2CI 1,1,2-Trichloroethane Formule : See JO No 76/907/EEC Cas No 79-34-5 * * No 602-015-00-3 CHCI2 CHCI2 1,1,2,2-Tetrachloroethane Figure : See JO No 76/907/EEC Cas No 79-27-6 * * No 602-016-00-9 CHBr2 CHBr2 1,1,2,2-Tetrabromoethane Figure : See JO No 76/907/EEC Cas No 76-01-7 * * No 602-017-00-4 CHCI2 CCI3 Pentachloroethane Figure : See JO No 76/907/EEC Cas No 540-54-5 * * No 602-018-00-X Nota C C3H7Cl Chloropropane ( Propyl chloride ) Figure : See JO No 76/907/EEC Cas No 106-94-5 * * No 602-019-00-5 C3H7Br 1-Bromopropane ( Propyl bromide ) Figure : See JO No 76/907/EEC Cas No * * No 602-020-00-0 Nota C C3H6CI2 Dichloropropane Figure : See JO No 76/907/EEC Cas No 96-12-8 * * No 602-021-00-6 CH2Br CHBr CH2CI 1,2-Dibromo-3-chloropropane Figure : See JO No 76/907/EEC Cas No 2965-63-1 ( mix ) * * No 602-022-00-1 Nota C C3H11Cl Chloropentane Figure : See JO No 76/907/EEC Cas No 75-01-4 * * No 602-023-00-7 CH2 CHCI Vinyl chloride Figure : See JO No 76/907/EEC Cas No 593-60-2 * * No 602-024-00-2 CH2 CHBr Vinyl bromide Figure : See JO No 76/907/EEC Cas No 75-35-4 * * No 602-025-00-8 CH2 CCI2 1,1-Dichloroethylene ( Vinylidene chloride ) Figure : See JO No 76/907/EEC Cas No 540-59-0 * * No 602-026-00-3 CHCI CHCI 1,2-Dichloroethylene Figure : See JO No 76/907/EEC Cas No 79-01-6 * * No 602-027-00-9 CHCl CCl2 Trichloroethylene Figure : See JO No 76/907/EEC Cas No 127-18-4 * * No 602-028-00-4 CCl2 CCl2 Tetrachloroethylene ( Perchloroethylene ) Figure : See JO No 76/907/EEC Cas No 107-05-1 * * No 602-029-00-X CH2 CH CH2Cl 3-Chloropropene ( Allyl chloride ) Figure : See JO No 76/907/EEC 312-736-6 ( 1 ) Cas No 78-88-6 ( 2 ) * * No 602-030-00-5 Nota C Formule : See JO No 76/907/EEC 1,3-Dichloropropene ( 1 ) 2,3-Dichloropropene ( 2 ) 3,3-Dichloropropene ( 3 ) Figure : See JO No 76/907/EEC 563-58-6 ( 1 ) Cas No 563-54-2 ( 2 ) * * No 602-031-00-0 Nota C Formule : See JO No 76/907/EEC 1,1-Dichloropropene ( 1 ) 1,2-Dichloropropene ( 2 ) Figure : See JO No 76/907/EEC Cas No 513-47-3 * * No 602-032-00-6 Formule : See JO No 76/907/EEC 3-Chloro-2-methylpropene ( Methallyl chloride ) Figure : See JO No 76/907/EEC Cas No 108-90-7 * * No 602-033-00-1 Cl Chlorobenzene Figure : See JO No 76/907/EEC Cas No 95-50-1 * * No 602-034-00-7 Cl Cl 1,2-DichlororbenzÃ ¨ne ( o-DichlorobenzÃ ¨ne ) Figure : See JO No 76/907/EEC Cas No 116-16-7 * * No 602-035-002 Formule : See JO No 76/907/EEC 1,4-Dichlorobenzene ( p-Dichlorobenzene ) Figure : See JO No 76/907/EEC Cas No 31900-55-7 * * No 602-036-00-8 Formule : See JO No 76/907/EEC 2-Chlorobuta-1,3-diene ( Chloroprene ) Figure : See JO No 76/907/EEC Cas No 100-44-7 * * No 602-037-00-3 CH2Cl * -Chlorotoluene ( Benzyl chloride ) Figure : See JO No 76/907/EEC Cas No 98-07-7 * * No 602-038-00-9 CCl3 * , * , * -Trichlorotoluene ( Benzotrichloride ) Figure : See JO No 76/907/EEC Cas No * * No 602-039-00-4 Nota C Formule : See JO No 76/907/EEC Polychlorobiphenyls ( PCB ) Figure : See JO No 76/907/EEC 95-19-8 ( o ) 108-11-8 ( m ) Cas No * * No 602-040-00-X 108-13-1 ( p ) Formule : See JO No 76/907/EEC Nota C Chlorotoluene Figure : See JO No 76/907/EEC Cas No * * No 602-041-00-5 Nota C Cl5 Pentachloronaphthalene Figure : See JO No 76/907/EEC Cas No 608-73-1 * * No 602-042-00-0 Formule : See JO No 76/907/EEC Nota C HCH , BHC 1,2,3,4,5,6-Hexachlorocyclohexane Figure : See JO No 76/907/EEC Cas No 58-89-9 * * No 602-043-00-6 lindane ( gamma-BHC ) * - 1,2,3,4,5,6-Hexachlorocyclohexane Figure : See JO No 76/907/EEC Cas No 8001-35-2 * * No 602-044-00-1 Formule : See JO No 76/907/EEC camphechlor Chlorinated camphene Figure : See JO No 76/907/EEC Cas No 50-29-3 * * No 602-045-00-7 Formule : See JO No 76/907/EEC DDT , ( common name not adopted by ISO ) ( pp'-DDT ) 1,1,1-Trichloro-2,2-bis ( 4-chlorophenyl ) ethane Figure : See JO No 76/907/EEC Cas No 76-44-8 * * No 602-046-00-2 Formule : See JO No 76/907/EEC heptachlor , 1,4,5,6,7,8,8-Heptachloro-3a,4,7,7a-tetrahydro-4, 7-endo-methanoindene Figure : See JO No 76/907/EEC Cas No 57-74-9 * * No 602-047-00-8 Formule : See JO No 76/907/EEC chlordane , 1,2,4,5,6,7,8,8-Octachloro-3a,4,7,7a-tetrahydro-4, 7-endo-methanoindane Figure : See JO No 76/907/EEC Cas No 309-00-2 * * No 602-048-003 Formule : See JO No 76/907/EEC aldrin , 1,2,3,4,10,10-Hexachloro-1,4,4a,5,8,8a-hexahydro-exo-1, 4-endo-5,8-dimethanonaphthalene Figure : See JO No 76/907/EEC Cas No 60-57-1 * * No 602-049-00-9 Formule : See JO No 76/907/EEC dieldrin ( HEOD 85 % ) , 1,2,3,4,10,10-Hexachloro-6,7-epoxy-1,4,4a,5,6,7,8, 8a-octahydro-exo-1,4-endo-5,8-dimethanonaphthalene Figure : See JO No 76/907/EEC Cas No 465-73-6 * * No 602-050-00-4 Formule : See JO No 76/907/EEC Isodrin , ( common name not adopted by ISO ) 1,2,3,4,10,10-Hexachloro-1,4,4a,5,8,8a-hexahydro-exo-1, 4-exo-5,8-dimethanonaphthalene Figure : See JO No 76/907/EEC Cas No 72-20-8 * * No 602-051-00-X Formule : See JO No 76/907/EEC endrin , 1,2,3,4,10,10-Hexachloro-6,7-epoxy-1,4,4a,5,6,7,8, 8a-octahydro-exo-1,4-exo-5,8-dimethanonaphthalene Figure : See JO No 76/907/EECCas No 115-29-7 * * No 602-052-00-5 Formule : See JO No 76/907/EEC endosulfan , 6,7,8,9,10,10-Hexachloro-1,5,5a,6,9,9a-hexahydro-6, 9-methano-2,4,3-benzo ( * ) -dioxathiepin 3-oxide Figure : See JO No 76/907/EEC Cas No 297-78-9 * * No 602-053-00-0 Formule : See JO No 76/907/EEC isobenzan , 1,3,4,5,6,7,8,8-Octachloro-1,3,3a,4,7,7a-hexahydro-4, 7-endo-methanoisobenzofuran Figure : See JO No 76/907/EEC Cas No * * No 602-054-00-6 CH2 CH CH2l 3-Iodpropene ( Allyl iodide ) Figure : See JO No 76/907/EEC Cas No 74-96-4 * * No 602-055-00-1 CH3 CH2Br BromoÃ ©thane ( Ethyl bromide ) Figure : See JO No 76/907/EEC Cas No 98-08-8 * * No 602-056-00-7 CF3 * , * , * -Trifluorotoluene ( Benzotrifluoride ) Figure : See JO No 76/907/EEC Cas No * * No 602-057-00-2 CH2Br * -Bromotoluene ( Benzyl bromide ) Figure : See JO No 76/907/EEC Cas No 98-87-3 * * No 602-058-00-8 CHCl2 * * -Dichlorotoluene ( Benzylidene chloride ) ( Benzal Figure : See JO No 76/907/EEC Cas No * * No 602-059-00-3 CH3 CH2 CH2 CH2Cl 1-Chlorobutane ( Butyl chloride ) Figure : See JO No 76/907/EEC Cas No 67-56-1 * * No 603-001-00-X CH3OH Methanol ( Methyl alcohol ) Figure : See JO No 76/907/EEC Cas No 64-17-5 * * No 603-002-00-5 C2H3OH Ethanol ( Ethyl alcohol ) Figure : See JO No 76/907/EEC 71-23-8 ( 1 ) Cas No * * No 603-003-00-0 Nota C Formule : See JO No 76/907/EEC Propanol ( Propyl alcohol ( 1 ) and Isopropyl alcohol ( 2 ) ) Figure : See JO No 76/907/EEC 71-36.3 ( 1 ) Cas No 78-92.2 ( 2 ) * * No 603-004-00-6 78-83.1 ( 3 ) Nota C Formule : See JO No 76/907/EEC Butanol ( Butyl alcohol ) , except tert-Butyl alcohol Figure : See JO No 76/907/EEC Cas No 75-65-0 * * No 603-005-00-1 Formule : See JO No 76/907/EEC 2-Methylpropan-2-ol ( tert-Butyl alcohol ) Figure : See JO No 76/907/EEC Cas No 30899-19-5 * * No 603-006-00-7 Nota C C5H11OH Amyl alcohol except tert-Pentanol Figure : See JO No 76/907/EEC Cas No 75-85-4 * * No 603-007-00-2 Formule : See JO No 76/907/EEC 2-Methylbutan-2-ol ( tert-Pentanol ) Figure : See JO No 76/907/EEC Cas No 108-11-2 * * No 603-008-00-8 Formule : See JO No 76/907/EEC 4-Methylpentan-2-ol ( Methyl isobutyl carbinol ) Figure : See JO No 76/907/EEC Cas No 18-93-0 * * No 603-009-00-3 OH H Cyclohexanol Figure : See JO No 76/907/EEC Cas No 583-59-5 * * No 603-010-00-9 Formule : See JO No 76/907/EEC 2-Methylcyclohexanol Figure : See JO No 76/907/EEC Cas No 109-86-4 * * No 603-011-00-4 CH3 O CH2 CH2 OH 2-Methoxyethanol ( Ethylene glycol monomethyl ether ) Figure : See JO No 76/907/EEC R : 10-37 S : 24/25 Cas No 110-80-5 * * No 603-012-00-X C2H3 O CH2 CH2OH 2-Ethoxyethanol ( Ethylene glycol monoethyl ether ) Figure : See JO No 76/907/EEC Cas No 109-59-1 * * No 603-013-00-5 Formule : See JO No 76/907/EEC 2-Isopropoxyethanol ( Ethylene glycol monoisopropyl ether ) Figure : See JO No 76/907/EEC Cas No 111-76-2 * * No 603-014-00-0 C4H9 O CH2 CH2OH 2-Butoxyethanol ( Ethylene glycol monobutyl ether ) Formule : See JO No 76/907/EEC Cas No 107-18-6 * * No 603-015-00-6 CH2 CH CH2OH 2-Propen-l-ol ( Allyl alcohol ) Figure : See JO No 76/907/EEC Cas No 123-42-2 * * No 603-016-00-1 Formule : See JO No 76/907/EEC 4-Hydroxy-4-methylpentan-2-one ( Diacetone alcohol ) Figure : See JO No 76/907/EEC Cas No 123-42-2 * * No 603-017-00-7 Formule : See JO No 76/907/EEC Diacetone alcohol , technical Figure : See JO No 76/907/EEC Cas No 98-00-0 * * No 603-018-00-2 Formule : See JO No 76/907/EEC Furfuryl alcohol Figure : See JO No 76/907/EEC Cas No 115-10-6 * * No 603-019-00-8 Formule : See JO No 76/907/EEC Dimethyl ether Figure : See JO No 76/907/EEC4 Cas No 540-67-0 * * No 603-020-00-3 CH3 O C2H3 Ethyl methyl ether Figure : See JO No 76/907/EEC Cas No 107-25-5 * * No 603-021-00-9 CH3 O CH CH2 Methyl vinyl ether Figure : See JO No 76/907/EEC Cas No 60-29-7 * * No 603-022-00-4 Formule : See JO No 76/907/EEC Diethyl ether Figure : See JO No 76/907/EEC Cas No 75-21-8 * * No 603-023-00-X Formule : See JO No 76/907/EEC Ethylene oxide ( Oxirane ) Figure : See JO No 76/907/EEC Cas No 123-91-1 * * No 603-021-00-5 Formule : See JO No 76/907/EEC 1,4-Dioxan Figure : See JO No 76/907/EEC Cas No 109-99-9 * * No 603-025-00-0 Formule : See JO No 76/907/EEC Tetrahydrofuran Figure : See JO No 76/907/EEC Cas No 106-89-8 * * No 603-026-00-6 Formule : See JO No 76/907/EEC 1-Chloro-2,3-epoxypropane ( Epichlorohydrin ) Formule : See JO No 76/907/EEC Cas No 107-21-1 * * No 603-027-00-1 Formule : See JO No 76/907/EEC Ethanediol ( Ethylene glycol ) Formule : See JO No 76/907/EEC Cas No 107-07-3 * * No 603-028-00-7 Formule : See JO No 76/907/EEC 2-Chloroethanol ( Ethylene chlorhydrin ) Figure : See JO No 76/907/EEC Cas No 111-44-4 * * No 603-029-00-2 ClCH2 CH2 O CH2 CH2Cl Bis ( 2-chloroethyl ) ether Figure : See JO No 76/907/EEC4 Cas No 141-43-5 * * No 603-030-00-8 H2N CH2 CH2OH 2-Aminoethanol ( Ethanolamine ) Figure : See JO No 76/907/EEC Cas No 110-71-4 * * No 603-031-00-3 CH3 O CH2 CH2 O CH3 1,2-Dimethoxyethane ( Ethylene glycol dimethyl ethe ) Figure : See JO No 76/907/EEC Cas No 628-96-6 * * No 603-032-00-9 CH2 O NO2 CH2 O NO2 1,2-Ethandioldinitrat , Ethylenglycoldinitrat Glykoldinitrat ( Nitroglykol ) Ethylene dinitrate ( Ethylene glycol dinitrate ) Figure : See JO No 76/907/EEC Cas No 693-21-0 * * No 603-033-00-4 Formule : See JO No 76/907/EEC Diethylene glycol dinitrate ( Digol dinitrate ) Figure : See JO No 76/907/EEC Cas No 55-63-0 * * No 603-034-00-X CH2 O NO2 CH O NO2 CH2 O NO2 Glycerol trinitrate ( Nitroglycerine ) Figure : See JO No 76/907/EEC Cas No 78-11-5 * * No 603-035-00-5 Formule : See JO No 76/907/EEC Pentaerythritol tetranitrate ( P.E.T.N . ) Figure : See JO No 76/907/EEC Cas No 130-39-2 * * No 603-036-00-0 CH2 O NO2 ( CH O NO2 )4 CH2 O NO2 Mannitol hexanitrate ( Nitromannite ) Figure : See JO No 76/907/EEC Cas No 9004-70-0 * * No 603-037-00-6 Cellulose nitrate ( Nitrocellulose ) Figure : See JO No 76/907/EEC Cas No 106-92-3 * * No 603-038-00-1 CH2 CH CH2 O CH2 CH CH2 O Allyl 2,3-epoxypropyl ether ( Allyl glycidyl ether ) Figure : See JO No 76/907/EEC Cas No 2426-08-06 * * No 603-039-00-7 C4H2 O CH2 CH CH2 O Butyl 2,3-epoxypropyl ether ( Butyl glycidyl ether ) Figure : See JO No 76/907/EEC Cas No 3315-60-4 ( - ) * * No 603-040-00-2 Nota A M ( OCH3 ) ( - ) Alkali methoxides Figure : See JO No 76/907/EEC Cas No 16331-64-9 ( - ) * * No 603-041-00-8 Nota A M ( OC2H5 ) ( - ) Alkali ethoxides Figure : See JO No 76/907/EEC Cas No * * No 603-042-00-3 Formule : See JO No 76/907/EEC Aluminium-tri-isopropoxide Figure : See JO No 76/907/EEC Cas No * N * No 603-043-00-9 Formule : See JO No 76/907/EEC triarimol , 2,4-Dichloro-a - ( pyrimidin-5-yl ) benzhydryl alcohol Figure : See JO No 76/907/EEC Cas No 115-32-2 * * No 603-044-00-4 Formule : See JO No 76/907/EEC dicofol , 2,2,2-Trichloro-1,1-bis ( 4-chlorophenyl ) ethanol Figure : See JO No 76/907/EEC Cas No 108-20-3 -( 2 ) * * No 603-045-00-X Formule : See JO No 76/907/EEC Di-n-propyl-ether ( 1 ) Di-isopropyl ether ( 2 ) Figure : See JO No 76/907/EEC Cas No 542-88-1 * * No 603-046-00-5 ClCH2 O CH2 Cl Bis ( chloromethyl ) ether Figure : See JO No 76/907/EEC Cas No 108-01-0 * * No 603-047-00-0 Formule : See JO No 76/907/EEC 2-DimÃ ©thylaminoÃ ©thanol Figure : See JO No 76/907/EEC Cas No 100-37-8 * * No 603-048-00-6 Formule : See JO No 76/907/EEC 2-DiÃ ©thylaminoÃ ©thanol Figure : See JO No 76/907/EEC Cas No * * No 603-049-00-1 Formule : See JO No 76/907/EEC chlorfenethol , 1,1-Bis ( 4-chlorophenyl ) ethanol Figure : See JO No 76/907/EEC Cas No 108-95-2 * * No 604-001-00-2 OH Phenol Figure : See JO No 76/907/EEC Cas No 87-86-5 * * No 604-002-00-8 Formule : See JO No 76/907/EEC Pentachlorophenol Figure : See JO No 76/907/EEC Cas No * * No 604-003-00-3 Nota A Alkali salts of pentachlorophenol Figure : See JO No 76/907/EEC Cas No 1319-77-3 ( mix . ) * * No 604-004-00-9 Nota C OH CH3 Cresol Figure : See JO No 76/907/EEC Cas No 123-31-9 * * No 604-005-00-4 OH OH 1,4-Dihydroxybenzene ( Hydroquinone ) ( Quinol ) Figure : See JO No 76/907/EEC Cas No 1300-71-6 ( mix . ) * * No 604-006-00-X Formule : See JO No 76/907/EEC Nota C Xylenol Figure : See JO No 76/907/EEC Cas No 135-19-3 * * No 604-007-00-5 OH 2-Naphthol ( SS-Naphthol ) Figure : See JO No 76/907/EEC Cas No * * No 604-008-00-0 Formule : See JO No 76/907/EEC Nota C Chlorophenol Figure : See JO No 76/907/EEC Cas No 50-00-0 * * No 605-001-00-5 Nota B Formule : See JO No 76/907/EEC Formaldehyde ... % Figure : See JO No 76/907/EEC Cas No 50-00-0 * * No 605-001-01-2 Nota B HCHO conc > 30 % Formaldehyde ( Formalin ) ... % Figure : See JO No 76/907/EEC Cas No 110-88-3 * * No 605-002-00-0 Formule : See JO No 76/907/EEC 1,3,5-Trioxan ( Trioxymethylene ) Figure : See JO No 76/907/EEC Cas No 75-07-0 * * No 605-003-00-6 CH3 CHO Acetaldehyde Figure : See JO No 76/907/EEC Cas No 123-63-7 * * No 605-004-00-1 Formule : See JO No 76/907/EEC 2,4,6-Trimethyl-1,3,5-trioxan ( Paraldehyde ) Figure : See JO No 76/907/EEC Cas No 108-62-3 * * No 605-005-00-7 ( CH3 CHO ) n Metaldehyde Figure : See JO No 76/907/EEC Cas No 123-72-8 * * No 605-006-00-2 CH3 ( CH2 ) 2 CHO Butyraldehyde Figure : See JO No 76/907/EEC Cas No 534-15-6 * * No 605-007-00-8 Formule : See JO No 76/907/EEC 1,1-Dimethoxyethane ( Dimethyl acetal ) Figure : See JO No 76/907/EEC Cas No 107-02-8 * * No 605-008-00-3 CH2 CH CHO 2-Propenal Figure : See JO No 76/907/EEC Cas No 123-73-9 * * No 605-009-00-9 CH1 CH CH CHO 2-Butenal ( Crotonaldehyde ) Figure : See JO No 76/907/EEC Cas No 98-01-1 * * No 605-010-00-1 Formule : See JO No 76/907/EEC 2-Furaldehyde ( Furfural , Furfuraldehyde ) Figure : See JO No 76/907/EEC Cas No 89-98-5 * * No 605-011-00-X Formule : See JO No 76/907/EEC 2-Chlorobenzaldehyde ( o-Chlorobenzaldehyde ) Figure : See JO No 76/907/EEC Cas No 100-52-7 * * No 605-012-00-5 CHO Benzaldehyde Figure : See JO No 76/907/EEC Cas No 11798-36-8 * * No 605-013-00-0 Formule : See JO No 76/907/EEC Chloralose ( R ) -1,2-O - ( 2,2,2-Trichloroethylidene ) glucofuranose Figure : See JO No 76/907/EEC Cas No * * No 605-014-00-6 Formule : See JO No 76/907/EEC Chloral hydrate Figure : See JO No 76/907/EEC Cas No 105-57-7 * * No 605-015-00-1 Formule : See JO No 76/907/EEC 1,1-Diethoxyethane ( Acetal ) Figure : See JO No 76/907/EEC Cas No 67-64-1 * No 606-001-00-8 Formule : See JO No 76/907/EEC Acetone Figure : See JO No 76/907/EEC Cas No 78-93-3 * * No 606-002-00-3 Formule : See JO No 76/907/EEC Butanone ( Ethyl methyl ketone ) ( Methyl ethyl ketone ) Figure : See JO No 76/907/EEC Cas No 106-35-4 * * No 606-003-00-9 Formule : See JO No 76/907/EEC Heptan-3-one ( Butyl ethyl ketone ) Figure : See JO No 76/907/EEC Cas No 108-10-1 * * No 606-004-00-4 Formule : See JO No 76/907/EEC 4-Methylpentan-2-one ( Methyl isobutyl kentone ) Figure : See JO No 76/907/EEC Cas No 108-83-8 * * No 606-005-00-X Formule : See JO No 76/907/EEC 2,6-Dimethylheptan-4 on ( Di-isobaytyl ketone ) Figure : See JO No 76/907/EEC Cas No 96-22-0 * * No 606-006-00-5 Formule : See JO No 76/907/EEC Pentan-3-one ( Diethyl ketone ) Figure : See JO No 76/907/EEC Cas No 107-87-9 * * No 606-007-00-0 Formule : See JO No 76/907/EEC 3-Methylbutan-2-one ( Methyl isopropyl ketone ) Figure : See JO No 76/907/EEC Cas No 15506-53-3 * * No 606-008-00-6 Formule : See JO No 76/907/EEC Cyclobutane-1,3-dione Figure : See JO No 76/907/EEC Cas No 141-79-77 * * No 606-009-00-1 Formule : See JO No 76/907/EEC 4-Methylpent-3-en-2-one ( Mesityl oxide ) Figure : See JO No 76/907/EEC Cas No 108-94-1 * * No 606-010-7 Formule : See JO No 76/907/EEC Cyclohexanone Figure : See JO No 76/907/EEC Cas No 583-60-8 * * No 606-011-00-2 Formule : See JO No 76/907/EEC 2-Methylcyclohexanone Figure : See JO No 76/907/EEC Cas No 78-59-1 * * No 606-012-00-8 Formule : See JO No 76/907/EEC 3,5,5-Trimethylcyclohex-2-enone ( Isophorone ) Figure : See JO No 76/907/EEC Cas No 106-51-4 * * No 606-013-00-3 Formule : See JO No 76/907/EEC p-Benzoquinone ( Quinone ) Figure : See JO No 76/907/EEC Cas No * * No 606-014-00-9 Formule : See JO No 76/907/EEC chlorophacinone 2 - ( 2-p-Chlorophenyl-2-phenylacetyl ) indian-1,3-dione Figure : See JO No 76/907/EEC Cas No * * No 606-015-00-4 Formule : See JO No 76/907/EEC naphthylindandion 2 - ( 1-Naphthyl ) indan-1,3-dione Figure : See JO No 76/907/EEC Cas No 83-26-1 * * No 606-016-00-X Formule : See JO No 76/907/EEC pivandione , 2-Pivaloylindan -1,3-dione Figure : See JO No 76/907/EEC Cas No 674-82-8 * * No 606-017-00-5 Formule : See JO No 76/907/EEC Diketene ( Diketen ) Figure : See JO No 76/907/EEC+ Cas No 117-80-6 * * No 606-018-00-0 Formule : See JO No 76/907/EEC dichlone , 2,3-Dichloro-1,4-naphtoquinone Figure : See JO No 76/907/EEC Cas No 143-50-0 * * No 606-019-00-6 Formule : See JO No 76/907/EEC chlordecone , Decachloropentacyclo ( 5,2,1,02,6,03,9,03,8 ) decan-4-one Figure : See JO No 76/907/EEC Cas No 64-18-6 * * No 607-001-00-0 Nota B HCOOH cone > 90 % Formic acid ... % Figure : See JO No 76/907/EEC Cas No 64-18-6 * * No 607-001-01-8 Nota B HCOOH 25 % < cone < 90 Formic acid ... % Figure : See JO No 76/907/EEC Cas No 64-19-7 * * No 607-002-00-6 Nota B CH3COOH conc > 90 % Acetic acid ... % Figure : See JO No 76/907/EEC Cas No * * No 607-002-01-3 Nota B Formule : See JO No 76/907/EEC Figure : See JO No 76/907/EEC Cas No 79-11-8 * * No 607-003-00-1 CICH2 COOH Chloroacetic acid Figure : See JO No 76/907/EEC Cas No 76-03-9 * * No 607-004-00-7 CI3C COOH Trichloroacetic acid Figure : See JO No 76/907/EEC Cas No 650-51-1 * * No 607-005-00-2 CI3C COONa TCA Sodium trichloroacetate Figure : See JO No 76/907/EEC Cas No 144-62-7 * * No 607-006-00-8 COOH COOH Oxalic acid Figure : See JO No 76/907/EEC Cas No * * No 607-007-00-3 Nota A Salts of oxalic acid Figure : See JO NO 76/907/EEC Cas No 108-24-7 * * No 607-008-00-9 Formule : See JO No 76/907/EEC Acetic anhydride Figure : See JO No 76/907/EEC Cas No 85-44-9 * * No 607-009-00-4 Formule : See JO No 76/907/EEC Phthalic anhydride Figure : See JO No 76/907/EEC Cas No 123-62-6 * * No 607-010-00-X Formule : See JO No 76/907/EEC Propionic anhydride Figure : See JO No 76/907/EEC Cas No 75-36-5 * * No 607-011-00-5 Formule : See JO No 76/907/EEC Acetyl chloride Figure : See JO No 76/907/EEC Cas No 98-88-4 * * No 607-012-00-0 COCI Benzoyl chloride Figure : See JO No 76/907/EEC Cas No 616-38-6 * * No 607-013-00-6 Formule : See JO No 76/907/EEC Dimethyl carbonate Figure : See JO No 76/907/EECCas No 107-31-3 * * No 607-014-00-1 HCOOCH3 Methyl formate Figure : See JO No 76/907/EEC Cas No 109-94-4 * * No 607-015-00-7 HCOOC2H3 Ethyl formate Figure : See JO No 76/907/EEC 625-55-8 ( 2 ) Cas No * * No 607-016-00-2 110-74-7 ( 1 ) Nota C Formule : See JO No 76/907/EEC Propyl formate ( 1 ) Isopropyl formate ( 2 ) Figure : See JO No 76/907/EEC 392 81 7 ( prim ) Cas No 389 30 2 ( sec ) * * No 607-017-00-8 762-75-1 ( tert ) Nota C HCOOC4H9 Butyl formate Figure : See JO No 76/907/EEC Cas No 638-19-3 * * No 607-018-00-3 Nota C HCOOC3H11 Amyl formate Figure : See JO No 76/907/EEC Cas No 79-22-1 * * No 607-019-00-9 Formule : See JO No 76/907/EEC Methyl chloroformate Figure : See JO No 76/907/EEC Cas No 541-41-3 * * No 607-020-00-4 Formule : See JO No 76/907/EEC Ethyl chloroformate Figure : See JO No 76/907/EEC Cas No 79-20-9 * * No 607-021-00-X CH3COOCH3 Methyl acetate Figure : See JO No 76/907/EEC Cas No 141-78-6 * * No 607-022-00-5 CH3COOC2H3 Ethyl acetate Figure : See JO No 76/907/EEC Cas No 108-05-4 * * No 607-023-00-0 CH3COOCH CH2 Vinyl acetate Figure : See JO No 76/907/EEC 109-60-4 ( 1 ) Cas No * * No 607-024-00-6 108-21-4 ( 2 ) Nota C Formule : See JO No 76/907/EEC Propyl acetate ( 1 ) , Isopropyl acetate ( 2 ) Figure : See JO No 76/907/EEC Cas No 123-86-4 ( n ) * * No 607-025-00-1 CH3COOC1H9 n-Butyl acetate Figure : See JO No 76/907/EEC 105-46-4 ( sec ) Cas No * * No 607-026-00-7 540-88-5 ( tert ) Nota C Formule : See JO No 76/907/EEC sec-Butyl acetate ; tert-Butyl acetate ; Isobutyl acetate Figure : See JO No 76/907/EEC Cas No 554-12-1 * * No 607-027-00-2 CH3CH2COOCH3 Methyl propionate Figure : See JO No 76/907/EEC Cas No 105-37-3 * * No 607-028-00-8 CH3CH2COOC2H3 Ethyl propionate Figure : See JO No 76/907/EEC Cas No * * No 607-029-00-3 Nota C CH3CH2COOC3H9 Butyl propionate Figure : See JO No 76/907/EEC Cas No 106-36-5 * * No 607-030-00-9 CH3CH2COOC3H7 Propyl propionate Figure : See JO No 76/907/EEC Cas No 109-21-7 * * No 607-031-00-4 Nota C CH3CH2CH2COOC1H9 Butyl butyrate Figure : See JO No 76/907/EEC Cas No 140-88-5 * * No 607-032-00-X CH2 CH C O C2H3 O Ethyl acrylate Figure : See JO No 76/907/EEC Cas No 97-88-1 * * No 607-033-00-5 Formule : See JO nO 76/907/EEC n-Butyl methacrylate Figure : See JO No 76/907/EEC Cas No 96-33-3 * * No 607-034-00-0 CH2 CH C O CH3 O Methyl acrylate Figure : See JO No 76/907/EEC Cas No 80-62-6 * * No 607-035-00-6 Formule : See JO No 76/907/EEC Methyl methacrylate Figure : See JO No 76/907/EEC Cas No 3938-96-3 * * No 607-036-00-1 CH3 COO CH2 CH2 O CH3 2-Methoxyethyl acetate ( Methylglycol acetate ) Figure : See JO No 76/907/EEC Cas No 817-96-8 * * No 607-037-00-7 CH3 COO CH2 CH2 O C2H3 2-Ethoxyethyl acetate ( Ethylglycol acetate ) Figure : See JO No 76/907/EEC Cas No 112-07-2 * * No 607-038-00-2 CH3 COO CH2 CH2 O C4H9 2-Butoxyethyl acetate ( Butylglycol acetate ) Figure : See JO No 76/907/EEC Cas No 94-75-7 * * No 607-039-00-8 Formule : See JO No 76/907/EEC 2,4-D , 2,4-Dichlorophenoxyacetic acid Figure : See JO No 76/907/EEC Cas No * * No 607-040-00-3 Nota A Salts and esters of 2,4-D Figure : See JO No 76/907/EEC Cas No 93-76-5 * No 607-041-00-9 Formule : See JO No 76/907/EEC 2,4,5-T , 2,4,5-Trichlorophenoxyacetic acid Figure : See JO No 76/907/EEC Cas No * * No 607-042-00-4 Nota A Salts and esters of 2,4,5-T Figure : See JO No 76/907/EEC Cas No 1918-00-9 * * No 607-043-00-X Formule : See JO No 76/907/EEC dicamba , 3,6-Dichlor-2-methoxybenzoic acid Figure : See JO No 76/907/EEC Cas No * * No 607-044-00-5 Nota A Salts of dicamba Figure : See JO No 76/907/EEC Cas No 120-36-5 * * No 607-045-00-0 Formule : See JO No 76/907/EEC dichlorprop , 2 - ( 2,4-Dichlorophenoxy ) propionic acid Figure : See JO No 76/907/EEC Cas No * * No 607-046-00-6 Nota A Salts of dichlorprop Figure : See JO No 76/907/EEC Cas No 93-72-1 * * No 607-047-00-1 Formule : See JO No 76/907/EEC fenoprop , 2 - ( 2,4,5-Trichlorophenoxy ) propionic acid Figure : See JO No 76/907/EEC Cas No * * No 607-048-00-7 Nota A Salts of fenoprop Figure : See JO No 76/907/EEC Cas No * * No 607-049-00-2 Formule : See JO No 76/907/EEC mecoprop , 2 - ( 4-Chloro-2-methylphenoxy ) propionic acid Figure : See JO No 76/907/EEC Cas No * * No 607-050-00-8 Nota A Salts of mecoprop Figure : See JO No 76/907/EEC Cas No * * No 607-051-00-3 Formule : See JO No 76/907/EEC MCPA , 4-Chloro-2-methylphenoxyacetic acid Figure : See JO No 76/907/EEC Cas No * * No 607-052-00-9 Nota A Salts and esters of MCPA Figure : See JO No 76/907/EEC Cas No 94-81-5 * * No 607-053-00-4 Formule : See JO No 76/907/EEC MCPB , 4 - ( 4-Chloro-2-methylphenoxy ) butyric acid Figure : See JO No 76/907/EEC Cas No * * No 607-054-00-X Nota A Salts and esters of MCPB Figure : See JO No 76/907/EEC Cas No 129-67-9 * * No 607-055-00-5 Formule : See JO No 76/907/EEC endothal-sodium , Disodium 3,6-epoxycyclohexane-1,2-dicarboxylate Figure : See JO No 76/907/EEC Cas No 81-81-2 * * No 607-056-00-0 Formule : See JO No 76/907/EEC warfarin , 4-Hydroxy-3 - ( 3-oxo-l-phenylbutyl ) coumarin The name 'warfarin' is not recognized in France . Figure : See JO No 76/907/EEC Cas No 81-82-3 * * No 607-057-00-6 Formule : See JO No 76/907/EEC coumachlor , 4-Hydroxy-3 - ( 3-oxo-l - ( 4-chlorophenyl ) butyl ) coumarin Figure : See JO No 76/907/EEC Cas No * * No 607-058-00-1 Formule : See JO No 76/907/EEC fumarin , 4-Hydroxy-3 - ( 3-oxo-l - ( 2-furyl ) butyl ) coumarin Figure : See JO No 76/907/EEC Cas No 5836-29-3 * * No 607-059-00-7 Formule : See JO No 76/907/EEC coumatetralyl , 4-Hydroxy-3 - ( 1,2,3,4-tetrahydro-l-naphthyl ) coumarin Figure : See JO No 76/907/EEC Cas No 66-76-2 * * No 607-060-00-2 Formule : See JO No 76/907/EEC dicoumarin , 3,3'-Methylene bis ( 4-hydroxycoumarin ) Figure : See JO No 76/907/EEC Cas No 79-10-7 * * No 607-061-00-8 CH2 CH COOH Acrylic acid Figure : See JO No 76/907/EEC Cas No 141-32-2 * * No 607-062-00-3 CH2 CH COO C1H9 n-Butyl acrylate Figure : See JO No 76/907/EEC Cas No 79-31-2 * * No 607-063-00-9 CH3 CH COOH CH3 Isobutyric acid Figure : See JO No 76/907/EEC Cas No * * No 607-064-00-4 Formule : See JO No 76/907/EEC Benzyl chlorformate Figure : See JO No 76/907/EEC Cas No * * No 607-065-00-X BrCH2 COOH Bromoacetic acid Figure : See JO No 76/907/EEC Cas No 79-43-6 * * No 607-066-00-5 Cl2CH COOH Dichloroacetic acid Figure : See JO No 76/907/EEC Cas No 79-36-7 * * No 607-067-00-0 Cl2CH COCl Dichloroacetyl chloride Figure : See JO No 76/907/EEC Cas No 64-69-7 * * No 607-068-00-6 ICH2 COOHIodoacetic acid Figure : See JO No 76/907/EEC Cas No * * No 607-069-00-1 BrCH2 COO C2H3 Ethyl bromoacetate Figure : See JO No 76/907/EEC Cas No * * No 607-070-00-7 ClCH2COO C2H5 Ethyl chloroacetate Figure : See JO No 76/907/EEC Cas No 97-63-2 * * No 607-071-00-2 Formule : See JO No 76/907/EEC Ethyl methacrylate Figure : See JO No 76/907/EEC Cas No 818-61-1 * * No 607-072-00-8 CH2 CH COO CH2 CH2OH 2-Hydroxyethyl acrylate Figure : See JO No 76/907/EEC Cas No 122-88-3 * * No 607-073-00-3 Formule : See JO No 76/907/EEC 4-CPA , 4-Chlorophenoxyacetic acid Figure : See JO No 76/907/EEC Cas No 85-34-7 * * No 607-074-00-9 Formule : See JO No 76/907/EEC chlorfenac , 2,3,6-Trichlorophenylacetic acid Figure : See JO No 76/907/EEC Cas No * * No 607-075-00-4 Formule : See JO No 76/907/EEC chlorfenprop-methyl , Methyl 2-chloro-3 - ( 4-chlorophenyl ) propionate See JO No 76/907/EEC Cas No 2439-10-3 * * No 607-076-00-X Formule : See JO No 76/907/EEC dodine , Dodecylguanidine acetate Figure : See JO No 76/907/EEC Cas No 136-25-4 * * No 607-077-00-5 Formule : See JO No 76/907/EEC erbon , 2 - ( 2,4,5-Trichlorophenoxy ) ethyl 2,2-dichloropropionate Figure : See JO No 76/907/EEC Cas No * * No 607-078-00-0 Formule : See JO No 76/907/EEC fluenetil 2-Fluoroethyl biphenyl-4-ylacetate Figure : See JO No 76/907/EEC Cas No * * No 607-079-00-6 Formule : See JO No 76/907/EEC kelevan , Ethyl 5 - ( 1,2,3,5,6,7,8,9,10,10-decachloro-4 - hydroxypentacyclo ( 5.2.1.02.6.039..05.8 ) dec-4-yl ) levulinate Figure : See JO No 76/907/EEC Cas No 79-04-9 * * No 607-080-00-1 CH2Cl COCl Chloroacetyl chloride Figure : See JO No 76/907/EEC Cas No 144-49-0 * * No 607-081-00-7 FCH2 COOH Fluoroacetic acid Figure : See JO No 76/907/EEC Cas No * * No 607-082-00-2 Nota A Formule : See JO No 76/907/EEC Fluoroacetates , soluble Figure : See JO No 76/907/EEC S : 1/2-20-22-26-45 Cas No * * No 607-083-00-8 Formule : See JO No 76/907/EEC 4 - ( 2,4-Dichlorophenoxy ) butyric acid 2,4-DB , Figure : See JO No 76/907/EEC Cas No * * No 607-081-00-3 Nota A Salts of 2,4-DB Figure : See JO No 76/907/EEC Cas No 75-05-8 * * No 608-001-3 CH1 CN Acetonitrile AcÃ ©tonitrile ( Cyanure de mÃ ©thyle ) Acetonitrile Acetonitril Figure : See JO No 76/907/EEC Cas No 545-06-2 * * No 608-002-00-9 CCl1 CN Trichloroacetonitrile Figure : See JO No 76/907/EEC Cas No 107-13-1 * * No 608-003-00-4 CH2 CH CN Acrylonitrile Figure : See JO No 76/907/EEC Cas No 75-86-5 * * No 608-004-00-X Formule : See JO No 76/907/EEC 2-Cyanopropan-2-ol ( Acetone cyanohydrin ) Figure : See JO No 76/907/EEC Cas No 109-74-0 * * No 608-005-00-5 CH3 CH2 CH2 C N n-Butyronitrile Figure : See JO No 76/907/EEC R : 10-23/24/25 S : 44 Cas No 1689-84-5 * * No 608-006-00-0 Formule : See JO No 76/907/EEC bromoxynil , 3,5-Dibromo-4-hydroxybenzonitrile Figure : See JO No 76/907/EEC Cas No 1689-83-4 * * No 608-007-00-6 Formule : See JO No 76/907/EEC ioxynil , 4-Hydroxy-3,5-di-iodobenzonitrile Figure : See JO No 76/907/EEC Cas No * * No 608-008-00-1 CH2Cl CN Chloroacetonitrile Figure : See JO No 76/907/EEC Cas No 108-03-2 * * No 609-001-00-6 CH3 CH2 CH2 NO2 1-Nitropropane Figure : See JO No 76/907/EEC Cas No 79-49-9 * * No 609-002-00-1 CH3 CH CH3 NO2 2-Nitropropane Figure : See JO No 76/907/EEC Cas No 98-95-3 * * No 609-003-00-7 NO2 Nitrobenzene Figure : See JO No 76/907/EEC Cas No 25154-54-5 ( mix ) * * No 609-004-00-2 Formule : See JO No 76/907/EEC Nota C Dinitrobenzene Figure : See JO No 76/907/EEC Cas No 25377-32-6 ( mix ) * * No 609-005-00-8 Nota C Formule : See JO No 76/907/EEC Trinitrobenzene Figure : See JO No 76/907/EEC 88 72 2 ( 1 ) Cas No * * No 609-006-00-3 Nota C Formule : See JO No 76/907/EEC 2-Nitrotoluene , ( 1 ) 4-Nitrotoluene ( 2 ) Figure : See JO No 76/907/EEC Cas No 25321-14-6 * * No 609-007-00-9 Formule : See JO No 76/907/EEC Nota C Dinitrotoluene Figure : See JO No 76/907/EEC Cas No 118-96-7 * * No 609-008-00-4 Formule : See JO No 76/907/EEC 2,4,6-Trinitrotoluene ( TNT ) Figure : See JO No 76/907/EEC Cas No 88-89-1 * * No 609-009-00-X Formule : See JO No 76/907/EEC 2,4,6-Trinitrophenol ( Picric acid ) Figure : See JO No 76/907/EEC Cas No * * No 609-010-00-5 Nota A Formule : See JO No 76/907/EEC Salts of picric acid Figure : See JO No 76/907/EEC Cas No 606-35-3 * * No 609-011-00-0 Formule : See JO No 76/907/EEC 2,4,6-Trinitroanisole Figure : See JO No 76/907/EEC Cas No 28905-71-7 * * No 609-012-00-6 Formule : See JO No 76/907/EEC Nota C Trinitrocresol Figure : See JO No 76/907/EEC Cas No 28852-33-7 ( mix ) * * No 609-013-00-1 Formule : See JO No 76/907/EEC Nota C Trinitroxylene Figure : See JO No 76/907/EEC Cas No * * No 609-014-00-7 Nota C ( NO2 ) 4 Tetranitronaphthalene Figure : See JO No 76/907/EEC Cas No 100-02-7 * * No 609-015-00-2 Formule : See JO No 76/907/EEC 4-Nitrophenol ( p-Nitrophenol ) Figure : See JO No 76/907/EEC Cas No 25550-58-7 * * No 609-016-00-8 Formule : See JO No 76/907/EEC Nota C Dinitrophenol Figure : See JO No 76/907/EEC Cas No * * No 609-017-00-3 Nota A Salts of dinitrophenol Figure : See JO No 76/907/EEC Cas No 82-71-3 * * No 609-018-00-9 Formule : See JO No 76/907/EEC 2,4,6-Trinitroresorcinol ( Styphnic acid ) Figure : See JO No 76/907/EEC Cas No 17994-50-6 * * No 609-019-00-4 Formule : See JO No 76/907/EEC Lead 2,4,6-trinitroresorcinoxide ( Lead styphnate ) Figure : See JO No 76/907/EEC Cas No 534-52-1 * * No 609-020-00-X Formule : See JO No 76/907/EEC DNOC , 4,6-Dinitro-o-cresol Figure : See JO NO 76/907/EEC Cas No * * No 609-021-00-5 Formule : See JO No 76/907/EEC Potassium salt of DNOC , Sodium salt of DNOC Figure : See JO No 76/907/EEC Cas No * * No 609-022-00-0 Formule : See JO No 76/907/EEC Ammonium salt of DNOC Figure : See JO No 76/907/EEC Cas No * * No 609-023-00-6 Formule : See JO No 76/907/EEC dinocap , 2,6-Dinitro-4-octylpenyl and 2,4-dinitro-6-octylphenyl crotonates Figure : See JO No 76/907/EEC Cas No 485-31-4 * O * No 609-024-00-1 Formule : See JO No 76/907/EEC binapacryl , 2-sec-Butyl-4,6-dinitrophenyl 3-methylcrotonate Figure : See JO No 76/907/EEC Cas No 88-85-7 * * NO 609-025-00-7 Formule : See JO No 76/907/EEC dinoseb , 6-sec-Butyl-2,4-dinitrophenol Figure : See JO No 76/907/EEC Cas No * * No 609-026-00-2 Nota A Salts and esters of dinoseb Figure : See JO No 76/907/EEC Cas No * * No 609-027-00-8 Formule : See JO No 76/907/EEC dinocton Methyl 2 - ( 1-methylheptyl ) -4,6-dinitrophenyl carbonate Figure : See JO No 76/907/EEC Cas No 131-89-5 * * No 609-028-00-3 Formule : See JO No 76/907/EEC dinex , 2-Cyclohexyl-4,6-dinitrophenol Figure : See JO No 76/907/EEC Cas No * * No 609-029-00-9 Nota A Salts and esters of dinex Figure : See JO No 76/907/EEC Cas No * * No 609-030-00-4 Formule : See JO No 76/907/EEC dinoterb ,2-tert-Butyl-4,6-dinitrophenol Figure : See JO No 76/907/EEC Cas No * * No 609-031-00-X Nota A Salts and esters of dinoterb Figure : See JO No 76/907/EEC Cas No 73-85-1 * * No 609-032-00-5 Formule : See JO No 76/907/EEC bromofenoxim , 3,5-Dibromo-4-hydroxybenzaldehyde O - ( 2,4-dinitrophenyl ) oxime Figure : See JO No 76/907/EEC Cas No 4097-36-3 * * No 609-033-00-0 Figure : See JO No 76/907/EEC dinosam , 2 - ( 1-Methylbutyl ) -4,6-dinitrophenol Figure : See JO No 76/907/EEC Cas No * * No 609-034-00-6 Nota A Salts and ester of dinosam Figure : See JO No 76/907/EEC Cas No 76-06-2 * * No 610-001-00-3 Formule : See JO No 76/907/EEC Trichloronitromethane ( chloropicrin ) Figure : See JO No 76/907/EEC Cas No 594-72-9 * * No 610-002-00-9 Formule : See JO No 76/907/EEC 1,1-Dichloro-I-nitroethane Figure : See JO No 76/907/EEC Cas No * * No 610-003-00-4 Nota C Formule : See JO No 76/907/EEC Chlorodinitrobenzene Figure : See JO No 76/907/EEC Cas No * * No 610-004-00-X Nota C Formule : See JO No 76/907/EEC Chlorotrinitrobenzene Figure : See JO No 76/907/EEC Cas No 100-00-5 * * No 610-005-00-5 Formule : See JO No 76/907/EEC 1-Chloro-4-nitrobenzene ( p-Chloronitrobenzene ) Figure : See JO No 76/907/EEC Cas No * * No 610-006-00-0 Nota C Formule : See JO No 76/907/EEC Chloronitroaniline Figure : See JO No 76/907/EEC Cas No 103-33-3 * * No 611-001-00-6 Formule : See JO No 76/907/EEC Azobenzene Figure : See JO No 76/907/EEC Cas No 495-48-7 * * No 611-002-00-1 Formule : See JO No 76/907/EEC Azoxybenzene Figure : See JO No 76/907/EEC Cas No 140-56-7 * * No 611-003-00-7 Formule : See JO No 76/907/EEC fenaminosulf , Sodium 4-dimethylaminobenzenediazosulphonate Figure : See JO No 76/907/EEC 74-89-3 ( 1 ) Cas No 124-40-3 ( 2 ) * * No 612-001-00-9 75-50-3 ( 3 ) Nota C CH3NH2 ( 1 ) ( CH3 ) 2NH ( 2 ) ( CH3 ) 3N ( 3 ) Methylamine ( mono , di and tri ) Figure : See JO No 76/907/EEC Cas No 75-04-7 * * No 612-002-00-4 C2H3NH2 Ethylamine Figure : See JO No 76/907/EEC Cas No 109-89-7 * * No 612-003-00 X C2H3 NH C2H3 Diethylamine Figure : See JO No 76/907/EEC Cas No 121-44-8 * * No 612-004-00-5 C2H3 C2H3 N C2H3 Triethylamine Figure : See JO No 76/907/EEC Cas No 109-73-9 * * No 612-005-00-0 C2H9 NH2 Butilamine Figure : See JO No 76/907/EEC Cas No 107-15-3 * * No 612-006-00-6 H2N CH2 CH2 NH2 1,2-Diaminoethane ( Ethylenediamine ) Figure : See JO No 76/907/EEC Cas No 75-31-0 * * No 612-007-00-1 CH2 CH CH3 NH2 2-Aminopropane ( Isopropylamine ) Figure : See JO No 76/907/EEC Cas No 62-53-3 * * No 612-008-00-7 NH2 Aniline Figure : See JO No 76/907/EEC Cas No * * No 612-009-00-2 Nota A Formule : See JO No 76/907/EEC Salts of aniline Figure : See JO No 76/907/EEC Cas No 27131 26 5 ( 1 ) * * No 612-010-00-8 27141 27 6 ( 2 ) 18187 39 4 ( 3 ) ClC6H1NH2 ( 1 ) Nota C Cl2C6H3NH2 ( 2 ) Cl3C6H2NH2 ( 3 ) Chloroaniline ( mono - , di - and tri - ) Figure : See JO No 76/907/EEC Cas No 659-49-4 * * No 612-011-00-3 Formule : See JO No 76/907/EEC 4-Nitrosoaniline Figure : See JO No 76/907/EEC Cas No 99 09 2 ( o ) * * No 612-012-00-9 88 74 4 ( m ) 100 01 6 ( p ) Nota C Formule : See JO No 76/907/EEC Nitroaniline Figure : See JO No 76/907/EEC Cas No 121-47-1 * * No 612-013-00-4 Formule : See JO No 76/907/EEC 3-Aminobenzenesulphonic acid ( Metanilic acid ) Figure : See JO No 76/907/EEC Cas No 121-57-3 * * No 612-014-00-X Formule : See JO No 76/907/EEC 4-Amino benzenesulphonic acid ( Sulphanilic acid ) Figure : See JO No 76/907/EEC 100-61-8 ( 1 ) Cas No 121-69-7 ( 1 ) * * No 612-015-00-5 Formule : See JO No 76/907/EEC N-Methylaniline Figure : See JO No 76/907/EEC Cas No 121-69-7 * * No 612-016-00-0 Formule : See JO No 76/907(EEC N , N-DimÃ ©thylaniline Figure : See JO No 76/907/EEC Cas No 479-45-8 * * NO 612-017-00-6 Formule : See JO No 76/907/EEC N-Methyl-N , 2 , 4 , 6-Tetranitroaniline ( Tetryl ) Figure : See JO No 76/907/EEC Cas No 131-73-7 * * No 612-018-00-1 Formule : See JO No 76/907/EEC Bis ( 2 , 4 , 6-trinitrophenyl ) amine ( Hexyl ) Figure : See JO No 76/907/EEC Cas No 2844-92-0 * * No 612-019-00-7 Formule : See JO No 76/907/EEC Ammonium bis ( 2 , 4 , 6-trinitrophenyl ) amide Hexanitrodiphenylamine ammonium salt Figure : See JO No 76/907/EEC Cas No 134-32-7 * * No 612-020-00-2 NH2 1-Naphthylamine ( * -Naphthylamine ) ( containing less than 1 % Figure : See JO No 76/907/EEC Cas No 134-32-7 * * No 612-021-00-8 NH2 1-Naphthylamine ( * -Naphthylamine ) ( containing 1 % and more of 2-Naphthylamine ( * -Naphthylamine ) ) Figure : See JO No 76/907/EEC Cas No 91-59-9 * * No 612-022-00-3 NH2 2-Naphthylamine ( * -Naphthylamine ) Figure : See JO No 76/907/EEC Cas No 100-63-0 * * No 612-023-00-9 NH NH2 Phenylhydrazine Figure : See JO No 76/907/EEC Cas No 25640-74-8 * * No 612-0-24-00-4 Formule : See JO No 76/907/EEC Toluidine Figure : See JO No 76/907/EEC Cas No 28676-13-3 * * No 612-025-00-X Formule : See JO No 76/907/EEC Nitrotoluidine Figure : See JO No 76/907/EEC Cas No * * No 612-026-00-5 Formule : See JO No 76/907/EEC Diphenylamine Figure : See JO No 76/907/EEC Cas No 1300-73-8 * * No 612-027-00-0 Nota C Formule : See JO No 76/907/EEC Xylidine Figure : See JO No 76/907/EEC Cas No 25265-76-3 * * No 612-028-00-6 Nota C Formule : See JO No 76/907/EEC Phenylenediamine Figure : See JO No 76/907/EEC 108-45-2 ( m ) ( 1 ) Cas No * * No 612-029-00-1 106-40-3 ( p ) ( 2 ) Nota C m-Phenylenediamine dihydrochloride ( 1 ) p-Phenylenediamine dihydrochloride ( 2 ) Formule : See JO No 76/907/EEC Figure : See JO No 76/907/EEC Cas No 6369-59-1 ( 2 ) * * No 612-030-00-7 Nota C Formule : See JO No 76/907/EEC 4-Methyl-m-phenylenediamine sulphate , ( 1 ) ( 2,4-Diaminotoluene sulphate ) 3-Methyl-p-phenylenediamine sulphate ( 2 ) ( 2,5-Diaminotoluene sulphate ) Figure : See JO No 76/907/EEC 2836-03-5 ( o ) 2836-04-6 ( m ) Cas No * * No 612-031-00-2 99-98-6 ( p ) Nota C Formule : See JO No 76/907/EEC NN-Dimethylphenylenediamine ( o , m , p ) Figure : See JO No 76/907/EEC Cas No 100-22-1 * * No 612-032-00-8 Formule : See JO No 76/907/EEC N N N'N'-Tetramethyl-p-phenylenediamine Figure : See JO No 76/907/EEC Cas No * * No 612-033-00-3 Nota C Formule : See JO No 76/907/EEC Aminophenol Figure : See JO No 76/907/EEC Cas No 96-91-3 * * No 612-034-00-9 Formule : See JO No 76/907/EEC 2-Amino-4,6-dinitrophenol ( Picramic acid ) Figure : See JO No 76/907/EEC 90-04-0 ( o ) Cas No * * No 612-035-00-4 104-94-0 ( p ) Nota C Formule : See JO No 76/907/EEC 2-Methoxyaniline ( o-Anisidine ) 4-Methoxyaniline ( p-Anisidine ) Figure : See JO No 76/907/EEC Cas No 119-90-4 * * No 612-036-00-X Formule : See JO No 76/907/EEC 3,3'-Dimethoxybenzidine ( o-Dianisidine ) Figure : See JO No 76/907/EEC Cas No * * No 612-037-00-5 Nota A Salts of o-dianisidine Figure : See JO No 76/907/EEC Cas No 96-96-8 * * No 612-038-00-0 Formule : See JO No 76/907/EEC 4-Methoxy-2-nitroaniline ( 2-Nitro-p-anisidine ) Figure : See JO No 76/907/EEC 94-70-2 ( o ) Cas No * * No 612-039-00-6156-43-4 ( p ) Nota C Formule : See JO No 76/907/EEC 2-Ethoxyaniline ( o-Phenetidine ) 4-Ethoxyaniline ( p-Phenetidine ) Figure : See JO No 76/907/EEC Cas No 97 02-9 * * No 612-040-00-1 Formule : See JO No 76/907/EEC 2,4-Dinitroaniline Figure : See JO No 76/907/EEC Cas No 119-93-7 * * No 612-041-00-7 Formule : See JO No 76/907/EEC 3,3'-Dimethylbenzidine ( o-Tolidine ) Figure : See JO No 76/907/EEC Cas No 92-87-5 * * No 612-042-00-2 Formule : See JO No 76/907/EEC Benzidin Figure : See JO No 76/907/EEC Cas No 8810-74-4 * * No 612-043-00-8 Formule : See JO No 76/907/EEC N N'-Dimethylbenzidine Figure : See JO No 76/907/EEC Cas No * * No 612-044-00-3 Formule : See JO No 76/907/EEC N N'-Diacetylbenzidine Figure : See JO No 76/907/EEC Cas No * * No 612-045-00-9 Formule : See JO No 76/907/EEC 2-Aminobenzidine Figure : See JO No 76/907/EEC Cas No 107-11-9 * * N 612-046-00-4 CH2 CH CH2 NH2 Allylamine Figure : See JO No 76/907/EEC Cas No * * No 612-047-00-X CH2NH2 Benzylamine Formule : See JO No 76/907/EEC 142-84-7 ( 1 ) Cas No * * No 612-048-00-5 108-18-9 ( 2 ) Formule : See JO No 76/907/EEC Di-n-propylamine ( 1 ) Di-isopropylamine ( 2 ) Figure : See JO No 76/907/EEC Cas No 111-92-2 ( 1 ) * * No 612-049-00-0 Formule : See JO No 76/907/EEC Di-n-butylamine ( 1 ) Di-sec-butylamine ( 2 ) Figure : See JO No 76/907/EEC Cas No 108-91-8 * * No 612-050-00-6 Formule : See JO No 76/907/EEC Cyclohexylamine Figure : See JO No 76/907/EEC Cas No * * No 612-051-00-1 Formule : See JO No 76/907/EEC 4,4'-Diaminodiphenylmethane ( 4,4'-Methylenedianiline ) Figure : See JO No 76/907/EEC Cas No * * No 612-052-00-7 Formule : See JO No 76/907/EEC 2-Aminobutane ( sec Butylamine ) Figure : See JO No 76/907/EEC Cas No 103-69-5 * * No 612-053-00-2 Formule : See JO No 76/907/EEC N-Ethylaniline Figure : See JO No 76/907/EEC Cas No 91-66-7 * * No 612-054-00-8 Formule : See JO No 76/907/EEC NN-Diethylaniline Figure : See JO No 76/907/EEC Cas No * * No 612-055-00-3 Nota A Formule : See JO No 76/907/EEC N-Methyltoluidine Figure : See JO No 76/907/EEC Cas No * * No 612-056-00-9 Nota C Formule : See JO No 76/907/EEC NN-Dimethyltoluidine Figure : See JO No 76/907/EEC Cas No 151-56-4 * * No 613-001-00-1 Formule : See JO No 76/907/EEC Ethyleneimine , ( Aziridine ) Figure : See JO No 76/907/EEC Cas No 110-86-1 * * No 613-002-00-7 N Pyridine Figure : See JO No 76/907/EEC Cas No 28483-24-9 * * No 613-003-00-2 Formule : See JO No 76/907/EEC 1,2,3,4-Tetranitrocarbazole Figure : See JO No 76/907/EEC Cas No 535-89-7 * * No 613-004-00-8 Formule : See JO No 76/907/EEC crimidine , 2-Chloro-4-dimethylamino-6-methylpyrimidine Figure : See JO No 76/907/EEC Cas No 2764-72-9 * * No 613-005-00-3 Nota A Formule : See JO No 76/907/EEC diquat , and salts 9,10-Dihydro-8a , 10a-diazoniaphenanthrene ion Figure : See JO No 76/907/EEC Cas No 1910-42-5 * * No 613-006-00-9 Nota A Formule : See JO No 76/907/EEC paraquat , and salts 1,1'-Dimethyl-4,4'-bipyridylium ion Figure : See JO No 76/907/EEC Cas No 1014-69-3 * * No 613-007-00-4 Formule : See JO No 76/907/EEC desmetryne 2-Isopropylamino-4-methylamino-6-methylthio-1,3,5-triazine Figure : See JO No 76/907/EEC Cas No 533-74-4 * * No 613-008-00-X Formule : See JO No 76/907/EEC dazomet , 3,5-Dimethyl-1,3,5-thiadiazine-2-thione Figure : See JO No 76/907/EEC Cas No 108-77-0 * * No 613-009-00-5 Formule : See JO No 76/907/EEC 2,4,6-Trichloro-1,3,5-triazine ( Cyanuric Figure : See JO No 76/907/EEC Cas No 834-12-8 * * No 613-010-00-0 Formule : See JO No 76/907/EEC ametryne , 2-Ethylamino-4-isopropylamino-6-methylthio-1,3,5-triazine Figure : See JO No 76/907/EEC Cas No 61-82-5 * * No 613-011-00-6 Formule : See JO No 76/907/EEC aminotriazole 3-Amino - ( 1H ) -1,2,4-triazole Figure : See JO No 76/907/EEC Cas No * * No 613-012-00-1 Formule : See JO No 76/907/EEC bentazone 3-Isopropyl - ( 1H ) -2,1,3-benzothiadiazin-4-one-2,2-dioxid Figure : See JO No 76/907/EEC Cas No * * No 613-013-00-7 Formule : See JO No 76/907/EEC cyanazine , 2-Chloro-4 - ( 1-cyano-1-methylethylamino ) -6-ethylamino-1,3,5-triazine Figure : See JO No 76/907/EEC Cas No * * No 613-014-00-2 Formule : See JO No 76/907/EEC ethoxyquin , 6-Ethoxy-1,2-dihydro-2,2,4-trimethylquinoline Figure : See JO No 76/907/EEC Cas No * * No 613-015-00-8 Formule : See JO No 76/907/EEC fenazaflor , Phenyl 5,6-dichloro-2-trifluoromethylbenzimidazole-1 -carboxylate Figure : See JO No 76/907/EEC Cas No * * No 613-016-00-3 Formule : See JO No 76/907/EEC fuberidazole , 2 - ( 2-Furyl ) benzimidazole Figure : See JO No 76/907/EEC Cas No 134-31-6 * * No 613-017-00-9 Formule : See JO No 76/907/EEC 8-Hydroxyquinoline sulphate Figure : See JO No 76/907/EEC Cas No * No 613-018-00-4 Formule : See JO No 76/907/EEC Nota A morfamquat , and salts 1,1'-Bis ( 3,5-dimethylmorpholinocarbonylmethyl ) -4,4'-bipyridylium ion Figure : See JO No 76/907/EEC Cas No 93-75-4 * * No 613-019-00-X Formule : See JO No 76/907/EEC thioquinox , 2-Thio-1,3-dithiolo ( 4,5 , b ) quinoxaline Figure : See JO No 76/907/EEC Cas No * * No 613-020-00-5 Formule : See JO No 76/907/EEC tridemorph , 2,6-Dimethyl-4-tridecylmorpholine Figure : See JO No 76/907/EEC Cas No * * No 613-021-00-0 Formule : See JO No 76/907/EEC dithianon , 2,3-Dicyano-1,4-dithia-anthraquinone Figure : See JO No 76/907/EEC Cas No * * No 613-022-00-6 Pyrethrins including Cinerins Figure : See JO No 76/907/EEC Cas No 121-21-1 * No 613-023-00-1 Formule : See JO No 76/907/EEC Pyrethrin I , Figure : See JO No 76/907/EEC Cas No 121-29-9 * * No 613-024-00-7 Formule : See JO No 76/907/EEC Pyrethrin II , Figure : See JO No 76/907/EEC Cas No 97-12-1 * * No 613-025-00-2 Formule : See JO No 76/907/EEC Cinerin I , Figure : See JO No 76/907/EEC Cas No 121-20-0 * No 613-026-00-8 Formule : See JO No 76/907/EEC Cinerin II , Figure : See JO No 76/907/EEC Cas No 54-11-5 * * No 614-001-4 Formule : See JO No 76/907/EEC Nicotine Figure : See JO No 76/907/EEC Cas No * * No 614-002-00-X Nota A Salts of nicotine Figure : See JO No 76/907/EEC Cas No 57-24-9 * * No 614-003-00-5 Formule : See JO No 76/907/EEC Strychnine Figure : See JO No 76/907/EEC Cas No * * No 614-004-00-0 Nota A Salts of strychnine Figure : See JO No 76/907/EEC Cas No 64-86-8 * * No 614-005-00-6 Formule : See JO No 76/907/EEC Colchicine Figure : See JO No 76/907/EEC Cas No 357-57-3 * * No 614-006-00-1 Formule : See JO No 76/907/EEC Brucine Figure : See JO No 76/905/EEC Cas No * * No 614-007-00-7 Nota A Salts of brucine Figure : See JO No 76/905/EEC Cas No 302-27-2 * * No 614-008-00-2 Formule : See JO No 76/907/EEC Aconitine Figure : See JO No 76/907/EEC Cas No * * No 614-009-00-8 Nota A Salts of aconitine Figure : See JO No 76/905/EEC Cas No 52-55-8 * * No 614-010-00-3 Formule : See JO No 76/907/EEC Atropine Figure : See JO No 76/905/EEC Cas No * * No 614-011-00-9 Nota A Salts of atropine Figure : See JO No 76/907/EEC Cas No 101-31-5 * * No 614-012-00-4 Formule : See JO No 76/905/EEC Hyoscyamine Figure : See JO No 76/907/EEC Cas No * * No 614-013-00-X Nota ASalts of hyoscyamine Figure : See JO No 76/907/EEC Cas No 51-34-3 * * No 614-014-00-5 Formule : See JO No 76/907/EEC Hyoscine Figure : See JO No 76/907/EEC Cas No * * No 614-015-00-0 Nota A Salts of hyoscine Figure : See JO No 76/907/EEC Cas No 92-13-7 * * No 614-016-00-6 Formule : See JO No 76/907/EEC Pilocarpine Figure : See JO No 76/907/EEC Cas No * * No 614-017-00-1 Nota A Salts of pilocarpine Figure : See JO No 76/907/EEC Cas No 58-74-2 * OCH3 * No 614-018-00-7 Formule : See JO No 76/907/EEC Papaverine Figure : See JO No 76/907/EEC Cas No * * No 614-019-00-2 Nota A Salts of papaverine Figure : See JO No 76/907/EEC Cas No 57-47-6 * * No 614-020-00-8 Formule : See JO No 76/907/EEC Physostimine Figure : See JO No 76/907/EEC Cas No * * No 614-021-00-3 Nota A Salts of physostigmine Figure : See JO No 76/907/EEC Cas No 71-63-6 * * No 614-022-00-9 Formule : See JO No 76/907/EEC Digitoxin Figure : See JO No 76/907/EEC Cas No * * No 614-023-00-4 Formule : See JO No 76/907/EEC Ephedrine Figure : See JO No 76/907/EEC Cas No * * No 614-024-00-X Nota A Salts of ephedrine Figure : See JO No 76/907/EEC Cas No 36-06-6 * * No 614-025-00-5 Formule : See JO No 76/907/EEC Ouabain Figure : See JO No 76/907/EEC Cas No * * No 614-026-00-0 Formule : See JO No 76/907/EEC Strophantin-K Figure : See JO No 76/907/EEC Cas No 624-83-9 * * No 615-001-00-7 CH3 N C O Methyl isocyanate Figure : See JO No 76/907/EEC Cas No 556-61-6 * * No 615-002-00-2 CH3 N C S Methyl isothiocyanate Formule : See JO No 76/907/EEC Cas No 463-56-9 * * No 615-003-00-8 Formule : See JO No 76/907/EEC Thiocyanic acid Figure : See JO No 76/907/EEC Cas No * * No 615-004-00-3 Nota A Salts of thiocyanic acid Figure : See JO No 76/907/EEC Cas No * * No 615-005-00-9 Formule : See JO No 76/905/EEC Diphenylmethane-4,4'-di-isocyanate ( 4,4'-Methylenedi ( phenyl isocyanate ) ) Figure : See JO No 76/907/EEC Cas No * * No 615-006-00-4 Formule : See JO No 76/907/EEC 2,4-Di-isocyanatotoluene ( 1 ) ( Toluene-2,4-di-isocyanate ) 2,6-Di-isocyanatotoluene ( 2 ) ( Toluene-2,6-di-isocyanate ) Figure : See JO No 76/907/EEC Cas No 68-12-2 * * No 616-001-00-X Formule : See JO No 76/907/EEC Dimethyl formamide Figure : See JO No 76/907/EEC Cas No 640-19-7 * * No 616-002-00-5 $Formule : See JO No 76/907/EEC Fluoroacetamide Figure : See JO No 76/907/EEC Cas No 79-06-1 * * No 616-003-00-0 CH2 CH CON H2 Acrylamide Figure : See JO No 76/907/EEC Cas No 93-71-0 * * No 616-004-00-6 Formule : See JO No 76/907/EEC allidochlor , N N-Diallylchloroacetamide Figure : See JO No 76/907/EEC Cas No 1918-13-4 * * No 616-005-00-1 Formule : See JO No 76/907/EEC chlorthiamid 2,6-Dichlorothiobenzamide Figure : See JO No 76/907/EEC Cas No 1085-98-9 No 616-006-00-7 Formule : See JO No 76/907/EEC dichlofluanid , N'-Dichlorofluoromethylthio-N N-dimethyl-N'-phenylsulphamide Figure : See JO No 76/907/EEC Cas No 957-51-7 * * No 616-007-00-2 Formule : See JO No 76/907/EEC diphenamid , N N-Dimethyldiphenylacetamide Figure : See JO NO 76/907/EEC Cas No 1918-16-7 * * No 616-008-00-8 Formule : See JO No 76/907/EEC propachlor , 2-Chloro-N-isopropylacetanilide Figure : See JO No 76/907/EEC Cas No * * No 616-009-00-3 Formule : See JO No 76/907/EEC propanil , 3' , 4'-Dichloropropionanilide Figure : See JO No 76/907/EEC Cas No * * No 616-010-00-9 Formule : See JO No 76/907/EEC Chloramine T ( sodium salt ) Sodium-N-chloro-p-toluenesulphonamide Figure : See JO No 76/907/EEC Cas No * * No 617-001-00-2 Formule : See JO No 76/907/EEC Di-tert-butyl peroxide Figure : See JO No 76/907/EEC Cas No * * No 617-002-00-8 Formule : See JO No 76/907/EEC * * -Dimethylbenzyl hydroperoxide ( Cumene Figure : See JO No 76/907/EEC Cas No * * No 617-003-00-3 Formule : See JO NO 76/907/EEC Dilauroyl peroxide Figure : See JO No 76/907/EEC Cas No * * No 617-004-00-9 Formule : See JO No 76/907/EEC 1,2,3,4-Tetrahydro-1-naphthyl hydroperoxide ( Tetralin hydroperoxide ) Figure : See JO No 76/907/EEC Cas No * * No 617-005-00-4 Formule : See JO No 76/907/EEC Pinan-2-yl hydroperoxide ( Pinane hydroperoxide ) Figure : See JO No 76/907/EEC Cas No * * No 617-006-00-X Formule : See JO No 76/907/EEC Bis ( * * -dimethylbenzyl ) peroxide ( Dicumyl peroxide ) Figure : See JO No 76/907/EEC Cas No * * No 617-007-00-5 Formule : See JO No 76/907/EEC tert-Butyl * * -dimethylbenzyl peroxide ( tert-Butyl Figure : See JO No 76/907/EEC Cas No * * No 617-008-00-0 Formule : See JO no 76/907/EEC Dibenzoyl peroxide ( Benzoyl peroxide ) Figure : See JO No 76/907/EEC Cas No * * No 617-009-00-6 Formule : See JO No 76/907/EEC Cyclohexanone hydroperoxide Figure : See JO No 76/907/EEC Cas No * * No 617-010-00-1 Formule : See JO No 76/907/EEC Cyclohexanone peroxide Figure : See JO No 76/907/EEC Cas No * * No 617-011-00-7 Formule : See JO No 76/907/EEC Bis ( 4-chlorobenzoyl ) peroxide ( 4-Chlorobenzoyl peroxide ) Figure : See JO No 76/907/EEC Cas No * * No 617-012-00-2 Formule : See JO No 76/907/EEC 8-p-Menthyl hydroperoxide ( p-Menthane hydroperoxide ) Figure : See JO No 76/907/EEC * * 650-001-00-0 Produkter indeholdende komplekse blandinger af carbonhydrider bortset fra motorbraendstof fremstillet ved destillation af raaolie og stenkulstjaere . Under hensyntagen til deres varierende sammensaetning svarer de til praeparater og deres etikettering skal ske i overensstemmelse med bestemmelserne i direktivet af 4/6/73 vedroerende oploesningsmidler ( O.J . nr . L 189/73 ) . Erdoel - und Kohlenteerdestillate ( mit Ausnahme von Treibstoffen ) soweit es sich um Gemische von Kohlenwasserstoffen handelt ; unter Berucksichtigung der unterschiedlichen Zusammensetzung dieser Erzeugnisse richtet sich die Einstufung und Kennzeichnung nach der Loesemittel-Richtlinie vom 4 . 6 . 73 ( ABI . Nr . L 189/73 ) . Petroleum and coal taar distillates ( excluding those used as motor fuels ) which are complex mixtures of hydrocarbons . Because of the variable composition of those substances they are considered as preparations and their labelling shall be done in accordance with the procedure of the directive of 4/6/73 concerning solvents ( O.J . no . L 189/73 ) . Distillats de pÃ ©trole et de houille ( aa l'exception de ceux utilisÃ ©s comme carburants ) correspondant aa des mÃ ©langes complexes d'hydrocarbures . ConsidÃ ©rant la composition variable de ces substances , elles sont assimilÃ ©es aa des prÃ ©parations et leur Ã ©tiquetage est rÃ ©alisÃ © selon la procÃ ©dure de la directive du 4/6/73 concernant les solvants ( JO n * L 189/73 ) . Distillati di petrolio e di catrame di carbon fossile ( eccetto quelli utilizzati come carburanti ) corrispondenti a miscele complesse di idrocarburi . Considerando la composizione variabile di questi prodotti , la loro classificazione ed etichettatura sono regolate dalla " direttiva solventi " del 4/6/73 ( G.U . n . L 189/73 ) . Petroleum - en steenkooldestillaten ( uitgezonderd die als brandstof gebruikt worden ) die bestaan uit complexe mengsels van koolwaterstoffen . Wegens de veranderlijke samenstelling van deze stoffen , worden zij als preparaten beschouwd en hun etiketering zal onderworpen zijn aan de richtlijn van 4 juni 1973 betreffende de oplosmiddelen ( PB nr . L 189/73 ) . Cas No * * No 650-001-01-8 Produkter fremstillet ved destillation af raaolie og stenkulstjaere _ med flammepunkt under 21 * C ; se yderligere nr . 650-001-00-0 Erdoel - und Kohlenteerdestillate _ Wenn Flammpunkt unter 21 * C ; siehe auch Nr . 650-001-00-0 Petroleum and coal tar distillates _ When flash point is below 21 * C ; see also No 650-001-00-0 Distillats de pÃ ©trole et de houille _ Si le point d'Ã ©clair est infÃ ©rieur aa 21 * C ; voir aussi n * 650-001-00-0 Distillati di petrolio e di catrame di carbon fossile _ Se il punto di inflammabilitaa Ã © inferiore a 21 * C ; vedere anche n . 650-001-00-0 Aardolie - en steenkooldestillaten _ Indien het vlampunt beneden 21 * C ligt ; zie ook nr . 650-001-00-0 Figure : See JO no 76/907/EEC Cas No * * No 650-001-02-5 Produkter fremstillet ved destillation af raaolie og stenkulstjaere _ med flammepunkt mellem 21 * C og 55 * C ; se yderligere nr . 650-001-00-0 Erdoel - und Kohlenteerdestillate _ Wenn Flammpunkt zwischen 21 * C und 55 * C ; siehe auch Nr . 650-001-00-0 Petroleum and coal tar distillates _ When flash point is between 21 * C and 55 * C ; see also No 650-001-00-0 Distillats de pÃ ©trole et de houille _ Si le point d'Ã ©clair est situÃ © entre 21 * C et 55 * C ; voir aussi n * 650-001-00-0 Distillati di petrolio e di catrame di carbon fossile _ Se il punto di inflammabilitaa Ã © compreso tra 21 * C e 55 * C ; vedere anche n . 650-001-00-0 Aardolie - en steenkooldestillaten _ Indien het vlampunt tussen 21 * C en 55 * C ligt ; zie ook nr . 650-001-00-0 R : 10 S : Cas No 8006-64-2 ( mix . ) * * No 650-002-00-6 Turpentine Figure : See JO No 76/907/EEC Cas No 80-38-6 * * No 650-003-00-1 Formule : See JO No 76/907/EEC fenson , 4-Chlorophenyl benzenesulphonate Figure : See JO no 76/907/EEC Cas No 991-42-4 * * No 650-004-00-7 Formule : See JO no 76/907/EEC norbormide , 5 - ( * -Hidroxy-a-2-pyridylbenzyl )-7 - ( * -2-pyridylbenylidene ) norborn-5-ene-2,3-dicarboximide Figure : See JO No 76/907/EEC Cas No 83-79-4 * * No 650-005-00-2 Formule : See JO No 76/907/EEC Rotenone Figure : See JO No 76/907/EEC Cas No 495-73-8 * * No 650-006-00-8 Formule : See JO No 76/907/EEC benquinox , 4-Benzoylhydrazono-1,4-benzoquinone oxime Figure : See JO No 76/907/EEC Cas No 570-76-7 * * 650-008-00-9 Formule : See JO No 76/907/EEC chlordimeform , N2 - ( 4-Chloro-o-tolyl ) -N'N'-dimethylformamidine Figure : See JO No 76/907/EEC Cas No 570-76-7 * * No 650-008-00-9 Formule : See JO No 76/907/EEC drazoxolon , Figure : See JO No 76/907/EEC BILAG III Arten af de saerlige risici , der er forbundet med de farlige stoffer ANLAGE III Bezeichnungen der besonderen Gefahren bei gefahrlichen Stoffen ANNEX IIINature of the special risks attaching to dangerous substances ANNEXE III Nature des risques particuliers attribuÃ ©s aux substances dangereuses ALLEGATO III Natura dei rischi specifici attribuiti alle sostanze pericolose BIJLAGE III Aard der bijzondere gevaren toegeschreven aan gevaarlijke stoffen R 1 Eksplosiv i toer tilstand . In trockenem Zustand exploisionsfahig . Explosive when dry . Explosif aÃ § l'Ã ©tat sec . Esplosivo allo stato secco . In droge toestand ontplofbaar . R 2 Eksplosionsfarlig ved stoed , gnidning , ild eller andre antaendelseskilder . Durch Schlag , Reibung , Feuer oder andere Zuendquellen explosionsfaehig . Risk of explosion by shock , friction , fire or other sources of ignition . Risque d'explosion par le choc , la friction , le feu ou autres sources d'ignition . Rischio di esplosione per urto , sfregamento , fuoco o altre sorgenti d'ignizione . Ontploffingsgevaar door schok , wrijving , vuur of andere ontstekingsoorzaken . R 3 Meget eksplosionsfarlig ved stoed , gnidning , ild eller andre antaendelseskilder . Durch Schlag , Reibung , Feuer oder andere Zuendquellen leicht explosionsfaehig . Extreme risk of explosion by shock , friction , fire or other sources of ignition . Grand risque d'explosion par le choc , la friction , le feu ou autres sources d'ignition . Elevato rischio di esplosione per urto , sfregamento , fuoco o altre sorgenti d'ignizione . Ernstig ontploffingsgevaar door schok , wrijving , vuur of andere ontstekingsoorzaken . R 4 Danner meget foelsomme eksplosive metalforbindelser . Bildet hochempfindliche explosionsfaehige Metallverbindungen . Forms very sensitive explosive metallic compounds . Forme des composÃ ©s mÃ ©talliques explosifs trÃ ¨s sensibles . Forma composti metallici esplosivi molto sensibili . Vormt met metalen zeer gemakkelijk ontplofbare verbindingen R 5 Eksplosionsfarlig ved opvarmning . Beim Erwaermen explosionsfaehig . Heating may cause an explosion . Danger d'explosion sous l'action de la chaleur . Pericolo di esplosione per riscaldamento Ontploffingsgevaar door verwarming . R 6 Eksplosiv ved og uden kontakt med luft . Mit und ohne Luft explosionsfaehig . Explosive with or without contact with air . Danger d'explosion en contact ou sans contact avec l'air . Esplosivo a contatto o senza contatto con l'aria . Ontplofbaar met en zonder lucht . R 7 Kan foraarsage brand . Kann Brand verursachen . May cause fire . Peut provoquer un incendie . Puo - provocare un incendio . Kan brand veroorzaken . R 8 Brandfarlig ved kontakt med braendbare stoffer . Feuergefahr bei Beruehrung mit brennbaren Stoffen . Contact with combustible material may cause fire . Favorise I'inflammation des matiÃ ©res combustibles . Pu} provocare l'accensione di materie combustibili . Bevordert de ontbranding van brandbare stoffen . R 9 Eksplosionsfarlig ved blanding med braendbare stoffer . Explosionsgefahr bei Mischung mit brennbaren Stoffen . Explosive when mixed with combustible material . Peut exploser en mÃ ©lange avee des matiÃ ©res combustibles . Esplosivo in miscela con materie combustibili . Ontploffingsgevaar bij menging met brandbare stoffen . R 10 Brandfarlig . Entzuendlich . Flammable . Inflammable . Infiammabile . Ontvlambaar . R 11 Meget brandfarlig . Leichtentzuendlich . Highly flammable . TrÃ ¨s inflammabile . Facilmente infiammabile . Licht ontvlambaar . R 12 Yderst brandfarlig . Hochentzuendlich . Extremely flammable . ExtrÃ ©mement inflammable . Alramente infiammabile . Zeer licht ontvlambaar . R 13 Yderst brandfarlig flydende gas . Hochentzuendliches Fluessiggas . Extremely flammable liquefied gas . Gaz liquÃ ©fiÃ © extrÃ ©mement inflammable . Gas liquefatto altamente infiammabile . Zeer licht ontvlambaar vloeibaar gas . R 14 Reagere voldsomt med vand . Reagiert heftig mit Wasser . Reacts violently with water . Reacts violemment au contact de l'eau . Reagisce violentemente con l'acqua . Reageert heftig met water . R 15 Reagere med vand under dannelse af yderst brandfarlige gasser . Reagiert mit Wasser unter Bildung leicht entzuendlicher Gase . Contact with water liberates highly flammable gases . Au contact de l'eau dÃ ©gage des gaz trÃ ©s inflammables . A contatto con l'acqua libera gas facilmente infiammabili . Vormt licht ontvlambaar gas in contact met water . R 16 Eksplosionsfarlig ved blanding med oxiderende stoffen . Explosionsfaehig in Mischung mit brandfoerdernden Stoffen . Explosive when mixed with oxidising substances . Peut exploser en mÃ ©lange avee des substances comburantes . Pericolo di esplosione se mescolato con sostanze comburenti . Ontploffingsgevaar bij menging met oxyderende stoffen . R 17 Selvantaendelig i luft . Selbstentzuendlich an der Luft . Spontaneously flammable in air . SpontanÃ ©ment inflammable Ã Pair . Spontaneamente infiammabile all'aria . Spontaan ontvlambaar in lucht . R 18 Ved brug kan braendbare dampe / eksplosive damp-luftblandinger dannes . Bei Gebrauch Bildung explosiver / leichtentzuendlicher Dampf-Luftgemische moeglich . In use , may form flammable / explosive vapour-air mixture . Lors de l'utilisation , formation possible de mÃ ©lange vapeur-air inflammable / explosif . Durante l'uso puo - fomare con aria miscele esplosive / infiammabili . Kan bij gebruik een ontvlambaar / ontplofbaar damp-luchtmengsel vormen . R 19 Kan danne eksplosive peroxider . Kann explosionsfaehige Peroxyde bilden . May form explosive peroxides . Peut former des peroxydes explosifs . Puo - formare perossidi esplosivi . Kan ontplofbare peroxiden vormen . R 20 Farlig ved indaanding . Gesundheitsschaedlich beim Einatmen . Harmful by inhalation . Nocif par inhalation . Nocivo per inalazione . Schadelijk bij inademing . R 21 Farlig ved beroering med huden . Gesundheitsschaedlich bei Beruehrung mit der Haut . Harmful in contact with skin . Nocif par contact avee la peau . Nocivo a contatto con la pelle . Schadelijk bij aanraking met de huid . R 22 Farlig ved indtagelse . Gesundheitsschaedlich beim Verschlucken . Harmful if swallowed . Nocif en cas d'ingestion . Nocivo per ingestione . Schadelijk bij opname door de mond . R 23 Giftig ved indaanding . Giftig beim Einatmen . Toxie by inhalation . Toxique par inhalation . Tossico per inalazione . Vergiftig bij inademing . R 24 Giftig ved beroering med huden . Giftig bei Beruehrung mit der Haut . Toxie in Contact with skin . Toxique par contact avee la peau . Tossico a contatto con la pelle . Vergiftig bij aanraking met de huid . R 25 Giftig ved indtagelse . Giftig beim Verschlucken . Toxic if swallowed . Toxique en cas d'ingestion . Tossico per ingestione . Vergiftig bij opname door de mond . R 26 Meget giftig ved indaanding . Sehr giftig beim Einatmen . Very toxic by inhalation . TrÃ ¨s toxique par inhalation . Altamente tossico per inalazione . Zeer vergiftig bij inademing . R 27 Meget giftig ved beroering med huden . Sehr giftig bei Beruehrung mit der Haut . Very toxic in contact with skin . TrÃ ©s toxique par contact avee la peau . Altamente tossico a contatto con la pelle . Zeer vergiftig bij aanraking met de huid . R 28 Meget giftig ved indtagelse . Sehr giftig beim Verschlucken . Very toxic if swallowed . TrÃ ©s toxique en cas d'ingestion . Altamente tossico per ingestione . Zeer vergiftig bij opname door de mond . R 29 Udvikler giftig gas ved kontakt med vand . Entwickelt bei Beruehrung mit Wasser giftige Gase . Contact with water liberates toxic gas . Au contact de l'eau , dÃ ©gage des gaz toxiques . A contatto con l'acqua libera gas tossici . Vormt vergiftig gas in contact met water . R 30 Kan blive meget brandfarlig under brug . Kann bei Gebrauch leicht entzuendlich werden . Can become highly flammable in use . Peut devenir trÃ ©s inflammable durante l'uso . Puo - divenire facilmente infiammable durante l'uso . Kan bij gebruik licht ontvlambaar worden . R 31 Udvikler giftig gas ved kontakt med syre . Entwickelt bei Beruehrung mit Saeure giftige Gase . Contact with acids liberates toxic gas . Au contact d'un acide dÃ ©gage un gaz toxique . A contatto con acidi libera gas tossico . Vormt vergiftige gassen in contact met zuren . R 32 Udvikler meget giftig gas ved kontakt med syre . Entwickelt bei Beruehrung mit Saure hochgiftige Gase . Contact with acids liberates very toxic gas . Au contact d'un acide dÃ ©gage un gaz trÃ ©s toxique . A contatto con acidi libera gas altamente tossico . Vormt zeer vergiftige gassen in contact met zuren . R 33 Fare for kumulativ virkning . Gefahr kumulativer Wirkungen . Danger of cumulative effects . Danger d'effect cumulatifs . Pericolo de effetti cumulativi . Gevaar voor cumulatieve effecten . R 34 Aetsningsfare . Verursacht Veraetzungen . Causes burns . Provoque des brÃ »lures . Provoca ustioni . Veroorzaakt , brandwonden . R 35 Alvorlig aetsningsfare . Verursacht schwere Veraetzungen . Causes severe burns . Provoque de graves brÃ »lures . Provoca gravi ustioni . Veroorzaakt ernstige brandwonden . R 36 Irriterer oejnene . Reizt die Augen . Irritating to eyes . Irritant pour les yeux . Irritante per gli occhi . Prikkelend voor de ogen . R 37 Irriterer aandedraetsorganerne . Reizt die Atmungsorgane . Irritating to respiratory system . Irritant pour les voix respiratoires . Irritante per le vie respiratorie . Prikkelend voor de ademhalingswegen . R 38 Irriterer huden . Reizt die Haut . Irritating to skin . Irritant pour la peau . Irritante per la pelle . Prikkelend voor de huid . R 39 Fare for uhelbredelig skadevirkning . Ernste Gefahr irreversiblen Schadens . Danger of very serious irreversible effects . Danger d'effets irrÃ ©versibles trÃ ©s graves . Pericolo di effetti irreversibili molto gravi . Gevaar voor ernstige onherstelbare effekten . R 40 Mulig fare for uhelbredelig skadevirkning . Irreversibler Schaden moeglich . Possible risks of irreversible effects . PossibilitÃ © d'effets irrÃ ©versibles . PossibilitÃ di effetti irreversibili . Onherstelbare effekten zijn niet uitgesloten . Kombination af R-saetninger R 15/29 Reagerer med vand under dannelse af giftig og yderst brandfarlige gasser . R 20/21 Farlig ved indaanding og ved beroering med huden . R 21/22 Farlig ved beroering med huden og ved indtagelse . R 20/22 Farlig ved indaanding og ved indtagelse .R 20/21/22 Farlig ved indaanding , ved beroering med huden og ved indtagelse . R 23/24 Giftig ved indaanding og ved beroering med huden . R 24/25 Giftig ved beroering med huden og ved indtagelse . R 23/25 Giftig ved indaanding og ved indtagelse . R 23/24/25 Giftig ved indaanding , ved beroering med huden og ved indtagelse . R 26/27 Meget giftig ved indaanding og ved beroering med huden . R 27/28 Meget giftig ved beroering med huden og ved indtagelse . R 26/28 Meget giftig ved indaanding og ved indtagelse . R 26/27/28 Meget giftig ved indaanding , ved beroering med huden og ved indtagelse . R 36/37 Irriterer oejnene og aandedraetsorganerne . R 37/38 Irriterer aandedraetsorganerne og huden . R 36/38 Irriterer oejnene og huden . R 36/37/38 Irriterer oejnene , aandedraetsorganerne og huden . Kombination der R-Saetze R 15/29 Reagiert mit Wasser unter Bildung giftiger und leichtentzuendlicher Gase . R 20/21 Gesundheitsschaedlich bei Einatmen und bei Beruehrung mit der Haut . R 21/22 Gesundheitsschaedlich bei Beruehrung mit der Haut und beim Verschlucken . R 20/22 Gesundheitsschaedlich beim Einatmen und Verschlucken . R 20/21/22 Gesundheitsschaedlich beim Einatmen , Verschlucken und Beruehrung mit der Haut . R 23/24 Giftig beim Einatmen und bei Beruehrung mit der Haut . R 24/25 Giftig bei Beruehrung mit der Haut und beim Verschlucken . R 23/25 Giftig beim Einatmen und Verschlucken . R 23/24/25 Giftig beim Einatmen , Verschlucken und Beruehrung mit der Haut . R 26/27 Sehr giftig beim Einatmen und bei Beruehrung mit der Haut . R 27/28 Sehr giftig bei Beruehrung mit der Haut und beim Verschlucken . R 26/28 Sehr giftig beim Einatmen und Verschlucken . R 26/27/28 Sehr giftig beim Einatmen , Verschlucken und Beruehrung mit der Haut . R 36/37 Reizt die Augen und die Atmungsorgane . R 37/38 Reizt die Atmungsorgane und die Haut . R 36/38 Reizt die Augen und die Haut . R 36/37/38 Reizt die Augen , Atmungsorgane und die Haut . Combination of R-Phrases R 15/29 Contact with water liberates toxic , highly flammable gas . R 20/21 Harmful by inhalation and in contact with skin . R 21/22 Harmful in contact with skin and if swallowed . R 20/22 Harmful by inhalation and if swallowed . R 20/21/22 Harmful by inhalation , in contact with skin and if swallowed . R 23/24 Toxic by inhalation and in contact with skin . R 24/25 Toxic in contact with skin and if swallowed . R 23/25 Toxic by inhalation and if swallowed . R 23/24/25 Toxic by inhalation , in contact with skin and if swallowed . R 26/27 Very toxic by inhalation and in contact with skin . R 27/28 Very toxic in contact with skin and if swallowed . R 26/28 Very toxic by inhalation and if swallowed . R 26/27/28 Very toxic by inhalation , in contact with skin and if swallowed . R 36/37 Irritating to eyes and respiratory system . R 37/38 Irritating to respiratory system and skin . R 36/38 Irritating to eyes and skin . R 36/37/38 Irritating to eyes , respiratory system and skin . Combination des phrases R R 15/29 Au contact de l'eau dÃ ©gage des gaz toxiques et trÃ ¨s inflammables . R 20/21 Nocif par inhalation et par contact avec la peau . R 21/22 Nocif par contact avec la peau et par ingestion . R 20/22 Nocif par inhalation et ingestion . R 20/21/22 Nocif par inhalation , contact avec la peau et par ingestion . R 23/24 Toxique par inhalation et par contact avec la peau . R 24/25 Toxique par contact avec la peau et par ingestion . R 23/25 Toxique par inhalation et ingestion . R 23/24/25 Toxique par inhalation , contact avec la peau et par ingestion . R 26/27 TrÃ ¨s toxique par inhalation et par contact avec la peau . R 27/28 TrÃ ¨s toxique par contact avec la peau et par ingestion . R 26/28 TrÃ ¨s toxique par inhalation et ingestion . R 26/27/28 TrÃ ¨s toxique par inhalation , contact avec la peau et par ingestion . R 36/37 Irritant pour les yeux et les voies respiratoires . R 37/38 Irritant pour les voies respiratoires et la peau . R 36/38 Irritant pour les yeux et la peau . R 36/37/38 Irritant pour les yeux , les voies respiratoires et la peau . Combinazioni delle frasi R R 15/29 A contatto con acqua libera gas tossici e facilmente infiammabili . R 20/21 Nocivo per inalazione e contatto con la pelle . R 21/22 Nocivo a contatto con la pelle e per ingestione . R 20/22 Nocivo per inalazione ingestione . R 20/21/22 Nocivo per inalazione , ingestione e contatto con la pelle . R 23/24 Tossico per inalazione e contatto con la pelle . R 24/25 Tossico a contatto con la pelle e per ingestione . R 23/25 Tossico per inalazione e ingestione . R 23/24/25 Tossico per inalazione , ingestione e contatto con la pelle . R 26/27 Altamente tossico per inalazione e contatto con la pelle . R 27/28 Altamente tossico a contatto con la pelle e per ingestione . R 26/28 Altamente tossico per inalazione e per ingestione . R 26/27/28 Altamente tossico per inalazione , ingestione e contatto con la pelle . R 36/37 Irritante per gli occhi e le vie respiratorie . R 37/38 Irritante per le vie respiratorie e la pelle . R 36/38 Irritante per gli occhi e la pelle . R 36/37/38 Irritante per gli occhi , le vie respiratorie e la pelle . Kombinatie van de R-zinnen R 15/29 Vormt vergiftig en licht ontvlambaar gas in contact met water . R 20/21 Schadelijk bij inademing en bij aanraking met de huid . R 21/22 Schadelijk bij aanraking met de huid en bij opname door de mond . R 20/22 Schadelijk bij inademing en opname door de mond . R 20/21/22 Schadelijk bij inademing , opname door de mond en aanraking met de huid . R 23/24 Vergiftig bij inademing en bij aanraking met de huid . R 24/25 Vergiftig bij aanraking met de huid en bij opname door de mond . R 23/25 Vergiftig bij inademing en opname door de mond . R 23/24/25 Vergiftig bij inademing , opname door de mond en aanraking met de huid . R 26/27 Zeer vergiftig bij inademing en bij aanraking met de huid . R 27/28 Zeer vergiftig bij aanraking met de huid en bij opname door de mond . R 26/28 Zeer vergiftig bij inademing en opname door de mond . R 26/27/28 Zeer vergiftig bij inademing , opname door de mond en aanraking met de huid . R 36/37 Prikkelend voor de ogen en de ademhalingswegen . R 37/38 Prikkelend voor ademhalingswegen en de huid . R 36/38 Prikkelend voor de ogen en de huid . R 36/37/38 Prikkelend voor de ogen , de ademhalingswegen en de huid . BILAG IV Forsigtighedsregler for farlige stoffer ANLAGE IV Sicherheitsratschlaege fuer gefaehrliche Stoffe ANNEX IV Safety advice concerning dangerous chemical substances ANNEXE IV Conseils de prudence concernant les substances dangereuses ALLEGATO IV Consigli de prudenza riguardanti le sostanze pericolose BIJLAGE IV Veiligheidsaanbevelingen met betrekking tot gevaarlijke stoffen S 1 Opbevares under laas . Unter Verschluss aufbewahren . Keep locked up . Conserver sous elÃ © . Conservare sotto chiave . Achter slot bewaren . S 2 Opbevares utilgaengeligt for boern . Darf nicht in die Haende von Kindern gelangen . Keep out of reach of children . Conserver hors de la portÃ ©e des enfants . Conservare fuori della portata dei bambini . Buiten bereik van kinderen bewaren . S 3 Opbevares koeligt . Kuehl aufbewahren . Keep in a cool place . Conserver dans un endroit frais . Conservare in luogo fresco . Op een koele plaats bewaren . S 4 Maa ikke opbevares i naerheden af beboelse . Von Wohnplaetzen fernhalten . Keep away from living quarters . Conserver a l'Ã ©cart de tout local d'habitation . Conservare lontano da locali di abitazione . Verwijderd van woonruimten opbergen . S 5 Opbevares under ... ( en egnet vaeske som angives af fabrikanten ) . Unter ... aufbewahren ( geeignete Fluessigkeit vom Hersteller anzugeben ) . Keep contents under ... ( appropriate liquid to be specified by the manufacturer ) . Conserver sous ... ( liquide appropriÃ © Ã spÃ ©cifier par le fabricant ) . Conservare sotto ... ( liquido appropriato da indicarsi da parte del fabbricante ) . Onder ... houden ( geschikte vloeistof opgegeven door fabrikant ) . S 6 Opbevares under ... ( en inaktiv gas , som angives af fabrikanten ) . Unter ... aufbewahren ( inertes Gas vom Hersteller anzugeben ) . Keep under ... ( inert gas to be specified by the manufacturer ) . Conserver sous ... ( gaz inerte Ã spÃ ©cifier par le fabricant ) . Conservare sotto ... ( gas inerte da indicarsi da parte del fabbricante ) . Onder ... houden ( inert gas door fabrikant of te geven ) . S 7 Emballagen skal holdes taet lukket . Behaelter dicht geschlossen halten . Keep container tightly closed . Conserver le rÃ ©cipient bien fermÃ © . Conservare il recipiente ben chiuso . In goed gesloten verpakking bewaren . S 8 Emballagen skal opbevares toert . Behaelter trocken halten . Keep container dry . Conserver le rÃ ©cipient Ã l'abri de l'humiditÃ © . Conservare al riparo dall'umiditÃ . Verpakking droog houden . S 9 Emballagen skal opbevares paa et godt ventileret sted . Behaelter an einem gut geluefteten Ort aufbewahren . Keep container in a well-ventilated place . Conserver le rÃ ©cipient dans un endroit bien ventilÃ © . Conservare il recipiente in luogo ben ventilato . Op een goed geventileerde plaats bewaren . S 10 Varen skal holdes fugtig . Inhalt feucht halten . Keep contents wet . Maintenir le produit humide . Mantenere il prodotto umido . Inhoud nathouden . S 11 Undgaa kontakt med luft . Zutritt von Luft verhindern . Avoid contact with air . Eviter le contact avec l'air . Evitare il contatto con l'aria . Contact met lucht vermijden . S 12 Emballagen maa ikke lukkes taet . Behaelter nicht gasdicht verschliessen . Do not keep the container sealed . Ne pas fermer hermÃ ©tiquement le rÃ ©cipient . Non chiudere ermeticamente il recipiente . De verpakking niet hermetisch sluiten . S 13 Maa kke opbevares sammen med naerings - og nydelsesmidler samt foderstoffer . Von Nahrungsmitteln , Getraenken und Futtermitteln fernhalten . Keep away from food , drink and animal feeding stuffs . Conserver Ã l'Ã ©cart des aliments et boissons y compris ceux pour animaux . Conservare lontano da alimenti o mangimi e da bevande . Verwijderd houden van eet - en drinkwaren en van dierenvoeder . S 14 Opbevares adskilt fra ... ( uforligelige stoffer , som angives af fabrikanten ) . Von ... fernhalten ( Inkompatible Substanzen sind vom Hersteller anzugeben ) . Keep away from ... ( incompatible materials to be indicated by the manufacturer ) . Conserver Ã l'Ã ©cart des ... ( matiÃ ¨res incompatibles Ã indiquer par le fabricant ) . Conservare lontano da ... ( sostanze incompatibili da precisare da parte del produttore ) . Verwijderd houden van ... ( in te vullen door de fabrikant ) . S 15 Maa ikke udsaettes for varme . Vor Hitze schuetzen . Keep away from heat . Conserver Ã l'Ã ©cart de la chaleur . Conservare lontano dal calore . Verwijderd houden van warmte . S 16 Holdes vaek fra antaendelseskilder _ Rygning forbudt . Von Zuendquellen fernhalten _ Nicht rauchen . Keep away from sources of ignition _ No smoking . Conserver Ã l'Ã ©cart de toute source d'ignition _ Ne pas fumer . Conservare lontano da fiamme e scintille _ Non fumare . Verwijderd houden van ontstekingsbronnen _ Niet roken . S 17 Holdes vaek fra braendbare stoffer . Von brennbaren Stoffen fernhalten . Keep away from combustible material . Tenir Ã l'Ã ©cart des matiÃ ¨res combustibles . Tenere lontano da sostanze combustibili . Verwijderd houden van ontbrandbare stoffen . S 18 Emballagen skal behandles og aabnes med forsigtighed . Behaelter mit Vorsicht oeffnen und handhaben . Handle and open container with care . Manipuler et ouvrir le rÃ ©cipient avec prudence . Manipolare ed aprire il recipiente con cautela . Verpakking voorzichtig behandelen en openen . S 20 Der maa ikke spises eller drikkes under brugen . Bei der Arbeit nicht essen und trinken . When using do not eat or drink . Ne pas manger et ne pas boire pendant l'utilisation . Non mangiare nÃ © bere durante l'impiego . Niet eten of drinken tijdens gebruik . S 21 Der maa ikke ryges under brugen . Bei der Arbeit nicht rauchen . When using do not smoke . Ne pas fumer pendant l'utilisation . Non fumare durante l'impiego . Niet roken tijdens gebruik . S 22 Undgaa indaanding af stoev . Staub nicht einatmen . Do not breathe dust . Ne pas respirer les poussiÃ ¨res . Non respirare le polveri . Stof niet inademen . S 23 Undgaa indaanding af gas / roeg / dampe / aerosol-taagen . Gas / Rauch / Dampf / Aerosol nicht einatmen . Do not breathe gas / fumes / vapour / spray . Ne pas respirer les gaz / vapeurs / fumÃ ©es / aÃ ©rosols . Non respirare i gas / fumi / vapori / aerosoli . Gas / rook / damp / spuitnevel niet inademen . S 24 Undgaa kontakt med huden . Beruehrung mit der Haut vermeiden . Avoid contact with skin . Eviter le contact avec la peau . Evitare il contatto con la pelle .Aanraking met de huid vermijden . S 25 Undgaa kontakt med oejnene . Beruehrung mit den Augen vermeiden . Avoid contact with eyes . Eviter le contact avec les yeux . Evitare il contatto con gli occhi . Aanraking met de ogen vermijden . S 26 I tilfaelde af stof i oejnene skyl straks grundigt med vand , og soeg laege . Spritzer in die Augen grundlich mit Wasser abspuelen und Arzt konsultieren . In case of contact with eyes , rinse immediately with plenty of water and seek medical advice . En cas de contact avec les yeux , laver immÃ ©diatement et abondamment avec de l'eau et consulter un spÃ ©cialiste . In caso di contatto con gli occhi , lavare immediatamente e abbondantemente con acqua e consultare un medico . Bij aanraking met de ogen onmiddellijk met overvloedig water afspoelen en deskundig medisch advies inwinnen . S 27 Tilsmudset toej tages straks af . Beschmutzte , getraenkte Kleidung sofort ausziehen . Take off immediately all contaminated clothing . Enlever immÃ ©diatement tout vÃ ©tement souillÃ © ou Ã ©claboussÃ © . Togliersi di dosso immediatamente gli indumenti contaminati . Verontreinigde kleding onmiddellijk uittrekken . S 28 Straks efter brugen / kontakt med stoffet afvask med rigelig ... ( angives af fabrikanten ) . Bei Beruehrung mit der Haut sofort abwaschen mit viel ... ( vom Hersteller anzugeben ) . After contact with skin , wash immediately with plenty of ... ( to be specified by the manufacturer ) . AprÃ ¨s contact avec la peau , se laver immÃ ©diatement et abondamment avec ... ( produits appropriÃ ©s Ã indiquer par le fabricant ) . In caso di contatto con la pelle lavarsi immediatamente ed abbondantemente con ... ( prodotti idonei da indicarsi da parte del fabbricante ) . Na aanraking met de huid onmiddellijk wassen met veel ... ( aan te geven door de fabrikant ) . S 29 Maa ikke kommes i kloakafloeb . Nicht in die Kanalisation gelangen lassen . Do not empty into drains . Ne pas jeter les rÃ ©sidus Ã l'Ã ©gout . Non gettare i residui nelle fognature . Afval niet in de gootsteen werpen . S 30 Haeld aldrig vand paa denne vare . Niemals Wasser hinzugiessen . Never add water to this product . Ne jamais verser de l'eau dans ce produit . Non versare acqua sul prodotto . Nooit water op deze stof gieten . S 31 Maa ikke opbevares sammen med eksplosive stoffer . Von explosionsfaehigen Stoffen fernhalten . Keep away from explosive materials . Tenir Ã l'Ã ©cart des matiÃ ¨res explosibles . Tenere lontano da sostanze esplodibili . Van springstoffen verwijdard houden . S 33 Traef foranstaltninger mod statisk elektricitet . Massnahmen gegen elektrostatische Aufladungen treffen . Take precautionary measures against static discharges . Eviter l'accumulation de charges Ã ©lectrostatiques . Evitare l'accumulo di cariche elettrostatiche . Maatregelen treffen tegen ontladingen van statische elektriciteit . S 34 Undgaa stoed og gnidning . Schlag und Reibung vermeiden . Avoid shock and friction . Eviter le choc et le frottement . Evitare l'urto e lo sfregamento . Schok en wrijving vermijden . S 35 Stoffet og emballagen skal bortskaffes paa en sikker maade . Abfaelle und Behaelter muessen in gesicherter Weise beseitigt werden . This material and its container must be disposed of in a safe way . Ne se dÃ ©barasser de ce produit et de son rÃ ©cipient qu'en prenant toute prÃ ©caution d'usage . Non disfarsi del prodotto e del recipiente se non con le dovute precauzioni . Deze stof en de verpakking op veilige wijze afvoeren . S 36 Under arbejdet baeres eguet beskyttelsesdragt . Bei der Arbeit geeignete Schutzkleidung tragen . Wear suitable protective clothing . Porter un vÃ ªtement de protection appropriÃ © . Usare indumenti protettivi adatti . Draag geschikte beschermende kleding . S 37 Under arbejdet baeres dertil egnede beskyttelseshandsker . Geeignete Schutzhandschuhe tragen . Wear suitable gloves . Porter des gants appropriÃ ©s . Usare guanti adatti . Draag geschikte handschoenen . S 38 Hvis effektiv ventilation ikke er mulig , brug egnet aandedraetsvaern . Bei unzureichender Belueftung Atemschutzgeraet anlegen . In case of insufficient ventilation , wear suitable , respiratory equipment . En cas de ventilation insuffisante porter un appareil respiratoire appropriÃ © . In caso di ventilazione insufficiente , usare un apparecchio respiratorio adatto . Bij ontoereikende ventilatie een geschikt ademhalingsbeschuttingsmiddel dragen . S 39 Under arbejdet bares beskyttelsesbriller / ansigtsskaerm . Schutzbrille / Gesichtsschutz tragen . Wear eye / face protection . Porter un appareil de protection des yeux / du visage . Proteggersi gli occhi / la faccia . Een beschermingsmiddel voor de ogen / voor het gezicht dragen . S 40 Gulvet og tilsmudsede genstande renses med ... ( midlerne angives af fabrikanten ) . Fussboden und verunreinigte Gegenstaende mit ... reinigen ( Material vom Hersteller anzugeben ) . To clean the floor and all objects contaminated by this material , use ... ( to be specified by the manufacturer ) . Pour nettoyer le sol ou les objets souillÃ ©s par ce produit , utiliser ... ( Ã prÃ ©ciser par le fabricant ) . Per pulire il pavimento e gli oggetti contaminati da questo prodotto , usare ... ( da precisare da parte del produttore ) . Voor de reiniging van de vloer en alle voorwerpen verontreinigd met dit materiaal , ... gebruiken ( aan te geven door de fabrikant ) . S 41 Ved brand eller eksplosioner undgaa at indaande roegen . Explosions - und Brandgase nicht einatmen . In case of fire and / or explosion do not breathe fumes . En cas d'incendie et / ou d'explosion ne pas respirer les fumÃ ©es . In caso di incendio e / o esplosione non respirare i fumi . In geval van brand en / of explosie inademen van rook vermijden . S 42 Brug egnet aandedraetsvaern ved rygning / sproejtning . Bei Raeuchern / Verspruehen geeignetes Atemschutzgeraet anlegen . During fumigation / spraying wear suitable respiratory equipment . Pendant les fumigations / pulvÃ ©risations porter un appareil respiratoire appropriÃ © . Durante le fumigazioni usare un apparecchio respiratorio adatto . Tijdens de ontsmetting / bespuiting een geschikt ademhalingstoestel dragen S 43 Ved brandslukning brug ... ( angives af fabrikanten . Saafremt vand ikke maa bruges , tilfoejes " Brug ikke vand " ) . Zum Loeschen ... ( vom Hersteller anzugeben ) verwenden ( wenn Wasser die Gefahr erhoeht , anfuegen : , " Kein Wasser verwenden " ) . In case of fire , use ... ( indicate in the space the precise type of fire-fighting equipment . If water increases the risk , add _ Never use water ) . En cas d'incendie utiliser ... ( moyens d'extinction Ã prÃ ©ciser par le fabricant . Si l'eau augmente les risques ajouter " Ne jamais utiliser d'eau " ) . In caso di incendio usare ... ( mezzi estinguenti idonei da indicarsi da parte del fabbricante . Se l'acqua aumenta il rischio precisare " Non usare acqua " ) . In geval van brand ... gebruiken ( blusmiddelen aan te duiden door de fabrikant . Indien water het risico vergroot toevoegen : , , Nooit water gebruiken " ) . S 44 Ved ildebefindende kontakt laege ; vis etiketten hvis muligt . Bei Unwohlsein aerztlichen Rat einholen ( wenn moeglich dieses Etikett vorzeigen ) . If you feel unwell , seek medical advice ( show the label where possible ) . En cas de malaise consulter un mÃ ©decin ( si possible lui montrer l'Ã ©tiquette ) In caso di malessere consultare il medico ( se possibile , mostrargli l'etichetta ) Indien men zich onwel voelt een arts raadplegen ( indien mogelijk hem dit etiket tonen ) S 45 Ved ulykkestilfaelde eller ved ildebefindende er omgaaende laegebehandling noedvendig ; vis etiketten hvis muligt . Bei Unfall oder Unwohlsein sofort Arzt zuziehen ( wenn moeglich dieses Etikett vorzeigen ) . In case of accident or if you feel unwell , seek medical advice immediately ( show the label where possible ) . En cas d'accident ou de malaise consulter immÃ ©diatement un mÃ ©decin ( si possible lui montrer l'Ã ©tiquette ) . In caso di incidente o di malessere consultare immediatamente il medico ( se possibile , mostrargli l'etichetta ) . In geval van ongeval of indien men zich onwel voelt onmiddellijk een arts raadplegen ( indien mogelijk hem dit etiket tonen ) . Kombination af S-saetninger S 1/2 Opbevares under laas og utilgaengeligt for boern . S 3/9 Opbevares koeligt og paa et godt ventileret sted . S 7/9 Emballagen skal holdes taet lukket og opbevares paa et godt ventilleret sted . S 7/8 Emballagen skal holdes taet lukket og opbevares toert . S 20/21 Der maa spises , ikke drikkes eller ryges under brugen . S 24/25 Undgaa kontakt med huden og oejnene . S 36/37 Under arbejdet baeres dertil egnede beskyttelsesdragt og - handsker . S 36/39 Under arbejdet baeres dertil egnede beskyttelsesdragt og - briller / ansigtsskaerm . S 37/39 Under arbejdet baeres dertil egnede beskyttelseshandsker og - briller / ansigtsskaerm . S 36/37/39 Under arbejdet baeres dertil egnede beskyttelsesdragt , -handsker og - briller / ansigtsskaerm . Kombination der S-Saetze S 1/2 Unter Verschluss und fuer Kinder unzugaenglich aufbewahren . S 3/9 Behaelter an einem kuehlen , got geluefteten Ort aufbewahren . S 7/9 Behaelter dicht geschlossen an einem gut geluefteten Ort aufbewahren . S 7/8 Behaelter trocken und dicht geschlossen halten . S 20/21 Bei der Arbeit nicht essen , trinken , rauchen . S 24/25 Beruehrung mit den Augen und der Haut vermeiden . S 36/37 Bei der Arbeit geeignete Schutzhandschuhe und Schutzkleidung tragen . S 36/39 Bei der Arbeit geeignete Schutzkleidung und Schutzbrille / Gesichtsschutz tragen . S 37/39 Bei der Arbeit geeignete Schutzhandschuhe und Schutzbrille / Gesichtsschutz tragen . S 36/37/39 Bei der Arbeit geeignete Schutzkleidung , Schutzhandschuhe und Schutzbrille / Gesichtsschutz tragen . Combination of S-phrases S 1/2 Keep locked up and out of reach of children . S 3/9 Keep in a cool , well-ventilated place . S 7/9 Keep container tightly closed and in a well-ventilated place . S 7/8 Keep container tightly closed and dry . S 20/21 When using do not eat , drink or smoke . S 24/25 Avoid contact with skin and eyes . S 36/37 Wear suitable protective clothing and gloves . S 36/39 Wear suitable protective clothing and eye / face protection . S 37/39 Wear suitable gloves and eye / face protection . S 39/37/39 Wear suitable protective clothing , gloves and eye / face protection . Combinaison des phrases S S 1/2 Conserver sous clef et hors de portÃ ©e des enfants . S 3/9 Conserver dans un endroit frais et bien ventilÃ © . S 7/9 Conserver le rÃ ©cipient bien fermÃ © dans un endroit bien ventilÃ © . S 7/8 Conserver le rÃ ©cipient bien fermÃ © et Ã l'abri de l'humiditÃ © . S 20/21 Ne pas manger , ne pas boire et ne pas fumer pendant l'utilisation . S 24/25 Eviter le contact avec la peau et les yeux . S 36/37 Porter un vÃ ªtement de protection et des gants appropriÃ ©s . S 36/39 Porter un vÃ ªtement de protection appropriÃ © et un appareil de protection des yeux / du S 37/39 Porter des gants appropriÃ ©s et un appareil de protection des yeux / du visage . S 36/37/39 Porter un vetement de protection appropriÃ © , des gants et un appareil de protection des yeux / du visage . Combinazioni delle frasi S S 1/2 Conservare sotto chiave e faori della portata dei bambini . S 3/9 Tenere il recipiente in luogo fresco e ben ventilato . S 7/9 Tenere il recipiente ben chiuso e in luogo ben ventilato . S 7/8 Conservare il recipiente ben chiuso e al riparo dall'umiditÃ . S 20/21 Non mangiare , nÃ © bere , nÃ © fumare durante l'impiego . S 24/25 Evitare il contatto con gli occhi e con la pelle . S 36/37 Usare indumenti protettivi e guanti adatti . S 36/39 Usare indumenti protettivi adatti e proteggersi gli occhi / la faccia . S 37/39 Usare guanti adatti e proteggersi gli occhi / la faccia . S 36/37/39 Usare indumenti protettivi e guanti adatti e proteggersi gli occhi / la faccia . Kombinatie van de S-zinnen S 1/2 Achter slot en buiten bereik van kinderen bewaren . S 3/9 Op een kotle en goed geventileerde plaats bewaren . S 7/9 Gesloten verpakking op een goed geventileerde plaats bewaren . S 7/8 Droog houden en in een goed gesloten verpakking bewaren . S 20/21 Niet eten , drinken of roken tijdens gebruik . S 24/25 Aanraking met de ogen en de huid vermijden . S 36/37 Draag geschikte handschoenen en beschermende kleding . S 36/39 Draag geschikte beschermende kleding en een beschermingsmiddel voor de ogen / voor het gezicht . S 37/39 Draag geschikte handschoenen en een beschermingsmiddel voor de ogen / voor het gezicht . S 36/37/39 Draag geschikte beschermende kleding , handschoenen en een beschermingsmiddel voor de ogen / voor het gezicht .